       Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 1 of 77



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS

JASON McGEHEE, STACEY JOHNSON,
BRUCE WARD, TERRICK NOONER,
and DON DAVIS                                                            PLAINTIFFS

JUSTIN ANDERSON, RAY DANSBY, GREGORY
DECAY, KENNETH ISOM, ALVIN JACKSON,
LATAVIOUS JOHNSON, TIMOTHY KEMP,
BRANDON LACY, ZACHARIAH MARCYNIUK,
RODERICK RANKIN, ANDREW SASSER,
THOMAS SPRINGS, and MICKEY THOMAS                                    INTERVENORS

      v.               Case No. 4:17-CV-179-KGB-BD

ASA HUTCHINSON, Governor of the
State of Arkansas, and WENDY
KELLEY, Director, Arkansas
Department of Correction                                               DEFENDANTS




                        BRIEF IN SUPPORT OF
             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


      Asa Hutchinson, in his official capacity as Governor of the State of Arkansas,

and Wendy Kelley, in her official capacity as Director of the Arkansas Department

of Correction (“ADC”) (collectively, “the State”) submit this brief in support of their

Motion for Summary Judgment. As detailed below, the claims brought by Plaintiffs

and Intervenors (collectively, “the Prisoners”) are moot, procedurally barred, time

barred, and/or fail as a matter of law under controlling precedent. And because the

Prisoners have no cognizable claim, the Amended Complaint is barred by the

Eleventh Amendment. The Court should enter summary judgment in favor of

Defendants and dismiss the Amended Complaint with prejudice.
          Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 2 of 77




                                  INTRODUCTION

      The Complaint filed by the Prisoners in late March of 2017 was just the latest

in a long series of efforts to escape their lawful executions.1 In a kitchen-sink

approach, the Prisoners brought a bevy of challenges to their executions. None had

merit then,2 and they do not have merit now. There are no genuine issues of

material fact in this case, and Defendants are entitled to judgment as a matter of

law on the remaining four claims.3 First, the midazolam and policy claims (Claims

I, III, and IV) are barred by res judicata and collateral estoppel and also fail because

they are speculative. Second, there are no genuine issues of material fact with

regard to midazolam’s ability to render an inmate unconscious and insensate to

pain and, in any event, the Prisoners have not and cannot carry their burden of

proving an available alternative. Third, the undisputed evidence shows that ADC


      1 Four of the original Plaintiffs—Ledell Lee, Jack Jones, Marcell Williams,
and Kenneth Williams—were lawfully executed in April of 2017. They are not
parties to the Amended Complaint filed on June 21, 2018. Dkt. No. 117.

      2
        The Court dismissed several claims in April 2017 pursuant to Fed. R. Civ. P.
12(b). Dkt. No. 53. This Court dismissed Claim 1 of the Complaint—Plaintiffs’
effective assistance of counsel claim. Id. at 20. This Court also dismissed Claim 2,
which asserted that executions in the “compressed timeframe” scheduled in April
2017 violated the Eighth Amendment. Id. at 29. Finally, the Court dismissed
Claim 4, which challenged ADC’s lethal-injection protocol, separate and apart from
its intention to use midazolam, as an independent Eighth Amendment violation. Id.
at 50.
      3  The Prisoners filed an Amended Complaint in June 2018 raising four
claims: (1) the use of midazolam as the first drug in Arkansas’s three-drug protocol
violates the Eighth Amendment; (2) the erratic application of consciousness checks
violates Equal Protection; (3) ADC’s execution policies violate the Prisoners’ right of
access to the courts; and (4) ADC’s execution policies violate the Prisoners’ right to
counsel under 18 U.S.C. § 3599. Dkt. No. 117.


                                           2
       Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 3 of 77



consistently applied the consciousness check protocol in April 2017, and any claim

that ADC may in the future deviate from its protocol is speculative. Fourth, the

Prisoners’ claims regarding right of access to courts and counsel (Claims III and IV)

are time barred, moot, and fail on the merits. And because the Prisoners have no

viable constitutional claim, the sovereign immunity doctrine applies. For each and

all of these reasons, the Court should enter summary judgment in favor of

Defendants.


                             FACTUAL BACKGROUND

      The Prisoners were convicted of capital murder and sentenced to death for

their heinous crimes decades ago. They have each enjoyed multiple opportunities to

challenge their lawful convictions and sentences. Their guilt is beyond dispute.

      Prior Litigation. Since their convictions and sentences, the Prisoners have

been involved in numerous lawsuits, in state and federal courts, challenging

different aspects of Arkansas’s method-of-execution statute and the ADC’s lethal-

injection protocol. Their state-court method-of-execution claims have generally

been unsuccessful. See Kelley v. Johnson, 2016 Ark. 268, 496 S.W.3d 346

(dismissing as barred by sovereign immunity the Prisoners’ cruel-or-unusual

punishment challenges to the current method-of-execution act and the ADC’s

current lethal-injection protocol), reh’g denied (July 21, 2016), cert. denied, 137 S.

Ct. 1067, reh’g denied, 137 S. Ct. 1838 (2017); see also Hobbs v. McGehee, 2015 Ark.

116, 458 S.W.3d 707 (rejecting federal and state constitutional challenges to the

ADC’s drug protocol as well as policies regarding the selection, training, and

                                            3
       Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 4 of 77



qualifications of members of the execution team and the method by which the drugs

would be injected); Ark. Dep’t of Corr. v. Williams, 2009 Ark. 523, 357 S.W.3d 867

(dismissing as moot inmates’ challenge to 2008 administrative directive governing

lethal-injection protocol). The Prisoners’ only success was a single Arkansas

Supreme Court ruling that invalidated an earlier method-of-execution statute on

the ground that it delegated complete, unfettered discretion to the ADC in selecting

the lethal agent in violation of the state constitution’s separation-of-powers article.

See Hobbs v. Jones, 2012 Ark. 293, 412 S.W.3d 844.

      The Prisoners’ multiple federal-court challenges have likewise failed. See Lee

v. Hutchinson, U.S. District Court, E.D. Ark., No. 4:17-cv-00195-DPM, aff’d, 854

F.3d 978 (8th Cir. 2017) (denying the Prisoners’ request for an emergency stay of

executions for all but one plaintiff, Jason McGehee, for whom the Arkansas Parole

Board had recently recommended clemency to Governor Hutchinson); see also

Nooner v. Norris, 594 F.3d 592 (8th Cir. 2010) (holding that ADC’s lethal-injection

protocol, including requirements that “trained, educated, and experienced persons”

serve on the IV team and establish central venous line, was constitutional); Jones v.

Hobbs, 604 F.3d 580 (8th Cir. 2010) (granting State’s motion to vacate stays of

execution because the death-row inmates failed to demonstrate a significant

possibility of success on the merits of their claim that the Arkansas method-of-

execution act was unconstitutional; act was previously held constitutional, and

claims that State could adopt a different, unconstitutional protocol or might deviate

from the current protocol at the eleventh hour were purely speculative); Nooner v.



                                           4
       Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 5 of 77



Norris, 491 F.3d 804 (8th Cir. 2007) (holding that state prisoner convicted of capital

murder and sentenced to death was not entitled to a preliminary injunction staying

his execution in order to litigate the constitutionality of Arkansas’s lethal-injection

protocol in a § 1983 suit); Jones v. Hobbs, 745 F. Supp.2d 886 (E.D. Ark. 2010)

(rejecting inmates’ challenge to prior method-of-execution act under the Food, Drug

and Cosmetic Act and the Controlled Substances Act); Williams v. Hobbs, No. 5:09-

cv-00394-JLH, 2010 WL 749563 (E.D. Ark. Mar. 2, 2010) (rejecting argument that

prior method-of-execution act violated due process by suppressing information

regarding how a defendant’s death sentence would be carried out).

      And the Eighth Circuit has recently made crystal clear—in this very case—

that the Prisoners’ instant challenge is doomed to failure as well. See McGehee v.

Hutchinson, 854 F.3d 488 (8th Cir. 2017) (vacating stays of execution because

Prisoners failed to show that the use of midazolam was sure or very likely to cause

needless suffering or that there is a known and available alternative that would

significantly reduce a substantial risk of severe pain).

      Arkansas Act 1096 of 2015 and the ADC’s Current Lethal-Injection

Protocol. At the time that the Prisoners filed this lawsuit, they—and anti-death

penalty activists who prevented Arkansas from obtaining execution drugs—had

successfully prevented Arkansas from carrying out an execution for almost 12 years.

In 2015, the Arkansas General Assembly amended the method-of-execution act to,

among other things, “address the problem of drug shortages” by “adopt[ing]

alternative methods of lethal injection to bring about the death of the condemned



                                           5
       Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 6 of 77



prisoner.” Ark. Act 1096 of 2015, § 1(b). Specifically, that legislation (1) codified a

three-drug lethal-injection protocol exactly the same as the one that was upheld by

the United States Supreme Court in Glossip v. Gross, 135 S. Ct. 2726 (2015), as an

alternative to the single-drug protocol upheld by the Arkansas Supreme Court in

Hobbs v. McGehee, 2015 Ark. 116, 458 S.W.3d 707; (2) authorized ADC to obtain

lethal-injection drugs from FDA-registered facilities and accredited compounding

pharmacies in addition to traditional pharmaceutical manufacturers; and (3)

required ADC to “keep confidential all information that may identify or lead to the

identification of . . . entities and persons who compound, test, sell, or supply the

drug or drugs” used in the execution process. See Act 1096, § 2(c), (d), (g).

      After Act 1096 was adopted and supplier confidentiality was codified as law,

ADC was able to procure a supply of FDA-approved drugs sufficient to carry out

eight then-scheduled executions. See Kelley v. Johnson, 2016 Ark. 268, at 17, 496

S.W.3d at 358. ADC then adopted its current lethal-injection procedure utilizing

the three-drug midazolam protocol. (Ex. 1) Other than the different drug protocol,

the current execution procedure is very similar to the 2008 procedure. Compare

2008 Lethal Injection Procedure, Ex. 35, at pp. 15-19 with 2015 Procedure, Exs. 1 &

36. There are no material differences between the 2008 and 2015 procedures with

regard to general execution procedures, IV set-up procedures, lethal-injection

procedures (including procedures for assessing the condemned inmate’s

consciousness and monitoring IV infusion sites), and IV team qualifications. Id.




                                           6
       Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 7 of 77



      Prisoners’ First Lawsuit Challenging Act 1096. On April 6, 2015, almost

immediately after Act 1096 became law, the Prisoners filed suit attacking its

constitutionality in a state-court case styled Marcel Williams, et al. v. Wendy Kelley,

et al., Circuit Court of Pulaski County, Arkansas, Case No. 60CV-15-1400. The

Williams complaint challenged Act 1096 under various provisions of the United

States Constitution (including the First Amendment, the Eighth Amendment, the

Due Process Clause, the Ex Post Facto Clause, and the Supremacy Clause) as well

as corresponding provisions of the Arkansas Constitution. The State removed that

complaint to federal court.4 See Notice of Removal and Complaint (Apr. 10, 2015)

(Docs. 1 & 2) filed in Williams v. Kelley, U.S. District Court, E.D. Ark., No. 4:15-CV-

00206-JM. After removal, the Prisoners promptly nonsuited the federal case. See

id., Notice of Voluntary Dismissal Without Prejudice (Dkt. No. 4).

      The same day that they nonsuited the 2015 federal action, the Prisoners filed

an “Amended Complaint” in Pulaski County Case No. 60CV-15-1400 raising only

state-law challenges to Act 1096. See Kelley v. Johnson, 2016 Ark. 268, at 5, 496

S.W.3d at 352. They then filed a “Second Amended Complaint” on May 1, 2015,

again raising only state constitutional challenges to Act 1096. The State moved to

dismiss for lack of subject-matter jurisdiction, and on July 17, 2015, after full

briefing, the Prisoners voluntarily nonsuited their claims without prejudice. (Ex.



      4The Plaintiffs in that case were Marcel Williams, Jason McGehee, Bruce
Ward, Terrick Nooner, Jack Jones, Stacey Johnson, and Kenneth Williams. Don
Davis and Ledell Lee were later granted permission to intervene.



                                           7
       Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 8 of 77



32) That dismissal of the state-court action was the second time the Prisoners’

constitutional claims against Act 1096 were dismissed.

      Prisoners’ Second Lawsuit Challenging Act 1096. On June 29, 2015—

while the State’s motion to dismiss Pulaski County Case No. 60CV-15-1400 was still

pending—the Prisoners5 filed a new state-court lawsuit challenging the

constitutionality of Act 1096 under a different style and case number, Stacey

Johnson et al. v. Wendy Kelley, Circuit Court of Pulaski County, Arkansas, Case No.

60CV-15-2921. In their complaint in the Johnson case, the Prisoners affirmatively

alleged that they “voluntarily dismissed the federal case without prejudice in order

to return their causes of action to state court (where they belong).” Id., Compl.

(June 29, 2015) (emphasis added). They asserted only state constitutional

challenges to Act 1096, including challenges under the state ban on cruel-or-

unusual punishment as well as other state constitutional provisions that mirror the

federal claims brought in the first state-court case.

      The State-Court Stay. Because the Prisoners had exhausted their direct

and collateral challenges to their convictions and death sentences, Governor

Hutchinson set execution dates for October 2015. The Prisoners sought a stay of

the scheduled executions based on their challenge to Act 1096. The Arkansas

Supreme Court entered an order staying all executions “pending the resolution of




      5All nine of the original Plaintiffs in this case filed the second lawsuit in the
Pulaski County Circuit Court.



                                           8
       Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 9 of 77



the litigation currently pending in the Pulaski County Circuit Court.”6 Kelley v.

Griffen, 2015 Ark. 375, at 4, 472 S.W.3d 135, 137.

      The Prisoners’ Amended Complaint Challenging the ADC’s 2015

Lethal-Injection Procedure. On September 28, 2015, the Prisoners filed an

Amended Complaint in the state-court case, to include new claims challenging the

constitutionality of the ADC’s Lethal Injection Procedure. See Am. Compl. (Sept.

28, 2015) in Johnson v. Kelley, Pulaski County No. 60CV-15-2921. Among other

claims, the Prisoners alleged that the ADC’s procedure violated the state

constitutional ban on cruel or unusual punishment because the first drug in the

protocol (midazolam) would not sufficiently anesthetize the condemned inmates to

render them unconscious and insensate to the effects of the second and third drugs;

lacked sufficient qualification and training requirements for members of the IV

team; contained insufficient criteria for assessing consciousness; allowed people to

perform the consciousness check without adequate training or experience; and

purportedly would cause the inmates to experience severe pain from the

administration of the second and third drugs. Id.




      6 Contrary to Arkansas law, the state trial court had initially entered a stay
of the executions. The only state court that can stay an execution after a death
warrant has issued is the Arkansas Supreme Court. In Kelley v. Griffen, 2015 Ark.
375, 472 S.W.3d 135, the Arkansas Supreme Court granted the State’s emergency
petition for a writ of certiorari and lifted the stays of execution previously imposed
by the Pulaski County Circuit Court. But the Arkansas Supreme Court
simultaneously granted the Prisoners’ request for a stay pending resolution of the
Pulaski County litigation in Case No. 60CV-15-2921.



                                           9
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 10 of 77



In an attempt to satisfy the pleading standards set out in Baze v. Rees, 553 U.S. 35

(2008), and Glossip, 135 S. Ct. 2726, the Prisoners alleged that five alternative

execution methods were available that would significantly reduce the risk of severe

pain and suffering: (1) the firing squad; (2) an FDA-approved, fast-acting injectable

barbiturate; (3) an overdose of anesthetic gas; (4) a massive overdose of an

injectable opioid drug; and (5) a massive overdose of a transdermal opioid patch.

See Am. Compl. in Johnson v. Kelley, Pulaski County No. 60CV-15-2921, ¶¶ 89-93.

The Prisoners sought, among other relief, a declaration that Act 1096 is

unconstitutional it its entirety, both as applied and on its face, a declaration that

the ADC’s lethal-injection procedure is unconstitutional, and an injunction

preventing the ADC from carrying out the 2015 executions pursuant to Act 1096

and/or the protocol. Id. at 56-57. The Prisoners, in their Amended Complaint,

again made crystal clear that they had voluntarily dismissed their federal

constitutional claims “in order to return their causes of action to state court, where

they belong.” Id. ¶ 4 (emphasis added).

      The State moved to dismiss the Amended Complaint for failure to allege

sufficient facts to state a cognizable constitutional claim. The state circuit court

denied the State’s motion in relevant part after a hearing. See Mem. Order Denying

Mot. to Dismiss Am. Compl. (Oct. 9, 2015) in Johnson v. Kelley, Pulaski County No.

60CV-15-2921. The parties then engaged in some discovery and filed cross-motions




                                           10
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 11 of 77



for summary judgment.7 The State’s motion for summary judgment was wholly

based on sovereign immunity because the Prisoners had failed to adduce any

evidence to raise a triable issue of fact on any cognizable constitutional claim. The

State submitted evidence that none of the Prisoners’ proposed alternative drugs

were available to ADC. (Ex. 30) The state circuit court denied the parties’ cross-

motions for summary judgment on the substantive cruel-or-unusual punishment

and due-process claims, finding that genuine issues of material fact precluded

summary judgment in favor of either party. See Mem. Order Concerning Pls.’ Mot.

Partial Summ. J., Defs.’ Cross Mot. Summ. J., & Defs.’ Mot. for Prot. Order (Dec. 3,

2015) in Johnson v. Kelley, Pulaski County No. 60CV-15-2921. The State appealed.

      Arkansas Supreme Court’s Dismissal of the Prisoners’ Constitutional

Claims as Barred by Sovereign Immunity. On appellate review, the Arkansas

Supreme Court reversed the circuit court’s “decision in toto and dismiss[ed] the

prisoners’ amended complaint.” Kelley v. Johnson, 2016 Ark. 268, at 1, 496 S.W.3d

346, 350 (emphasis added). The Arkansas Supreme Court adopted the Baze and

Glossip standard and held that, “in challenging a method of execution under the

Arkansas Constitution, the burden falls squarely on a prisoner to show that (1) the

current method of execution presents a risk that is sure or very likely to cause

serious illness and needless suffering and that gives rise to sufficiently imminent

dangers; and (2) there are known, feasible, readily implemented, and available

      7  ADC responded to the prisoners’ requests for admissions and
interrogatories and produced a number of documents regarding its lethal drugs and
lethal-injection procedure in response to their requests for production.



                                          11
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 12 of 77



alternatives that significantly reduce a substantial risk of severe pain.” Id. at 15,

496 S.W.3d at 357.

      In evaluating the Prisoners’ substantive cruelty claim, the Arkansas

Supreme Court agreed with ADC that the Prisoners failed to meet their burden of

pleading and then providing at least some evidence to establish that their proposed

alternative methods of execution were feasible and capable of being readily

implemented by ADC. Id. at 16-20, 496 S.W.3d at 357-60. The court held that the

Prisoners’ allegations that the proposed alternative drugs were “commercially

available” did not establish that “ADC, as a department of correction, is able to

obtain the drugs for the purpose of carrying out an execution.” Id. at 19, 496

S.W.3d at 359. The Arkansas Supreme Court thus reversed the lower court’s

conclusion that the Prisoners had adequately pled and provided sufficient evidence

to create a triable issue that there are known, feasible, readily implemented, and

available alternatives to the lethal-drug options in Act 1096. Id.

      The Arkansas Supreme Court also rejected as “entirely conclusory in nature”

the Prisoners’ allegations that death by firing squad “would result in instantaneous

and painless death” and that “ADC has firearms, bullets, and personnel at its

disposal to carry out an execution.” Id. The court reiterated the well-established

rule that “[c]onclusory statements are not sufficient” to state a claim. Id. The court

“emphasize[d] that merely reciting bare allegations is not sufficient to show that a

firing squad is a readily implemented alternative.” Id. The court explained that

this is especially true where the proposed alternative is not and in history has never



                                          12
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 13 of 77



been authorized by Arkansas law. See id. at 19-20, 496 S.W.3d at 359-60 (noting

that the Prisoners’ proposal did “not comply with the current statutory scheme” and

that “[i]n our history, the General Assembly has never seen fit to authorize this

form of execution”). The court held that “the Prisoners failed to substantiate the

conclusory allegations contained in their amended complaint.” Id. at 19, 496

S.W.3d at 359. “For these reasons, it cannot be said that the use of a firing squad is

a readily implemented and available option to the present method of execution.” Id.

at 20, 496 S.W.3d at 360.

      The Arkansas Supreme Court thus reversed in its entirety the Pulaski

County Circuit Court’s ruling on the Prisoners’ cruelty claim because they neither

pled nor provided any evidence at all to show that there is a known, feasible, readily

implemented, and available alternative method of execution to the ADC. Id. at 1,

20-21, 496 S.W.3d at 350, 360. The court also upheld the confidentiality provisions

in Act 1096. Id. at 21-32, 496 S.W.3d at 360-66. Because the Arkansas Supreme

Court’s conclusions meant that the Prisoners could not overcome the State’s

sovereign immunity, that court dismissed the case. See id. at 1, 496 S.W.3d at 350

(reversing and dismissing the Prisoners’ amended complaint after agreeing with

ADC that they failed to sufficiently plead and prove their asserted constitutional

violations in order to overcome the defense of sovereign immunity); see also Ark.

Tech Univ. v. Link, 341 Ark. 495, 501-02, 17 S.W.3d 809, 812-13 (2000) (explaining

that dismissal of the case is the appropriate remedy on summary judgment where

sovereign immunity prevails).



                                          13
       Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 14 of 77



       The Prisoners sought but did not obtain rehearing from the Arkansas

Supreme Court. But the Arkansas Supreme Court did agree to stay the mandate

while the Prisoners sought a writ of certiorari from the United States Supreme

Court. The United States Supreme Court denied the Prisoners’ request for review.

Johnson v. Kelley, 137 S. Ct. 1067, reh’g denied, 137 S. Ct. 1838 (2017). After the

United States Supreme Court’s denial, the Arkansas Supreme Court issued the

mandate in Kelley v. Johnson on February 24, 2017. The mandate finalized the

Arkansas Supreme Court’s dismissal of the second state-court case. See Ark. Sup.

Ct. R. 5-3(a).

       Post-Johnson State-Court Proceedings. After the mandate issued in

Kelley v. Johnson, the Prisoners filed a procedurally-improper “Second Amended

Complaint” in the Pulaski County Circuit Court. See Sec. Am. Compl. (Feb. 24,

2017) in Pulaski County No. 60CV-15-2921. The self-styled Second Amended

Complaint brought several of the same causes of action that the Arkansas Supreme

Court had just dismissed earlier that day, including the substantive cruelty claims

against Act 1096 and the ADC’s lethal-injection procedure. The Prisoners relied on

this Second Amended Complaint to argue to the Arkansas Supreme Court that its

October 20, 2015, stays of execution (discussed above) remained in effect. See

Prisoners’ Resp. to the State’s Mot. for Clarification (Mar. 1, 2017) in Ark. Supreme

Court No. CV-15-829.8 Specifically, the Prisoners argued that the stay did not


       8 On February 27, 2017, the State filed an emergency motion for clarification
of the order staying executions in Ark. Supreme Court Case No. CV-15-829. The
State fully believed that the stay dissolved under its own terms when the court


                                         14
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 15 of 77



dissolve upon issuance of the Arkansas Supreme Court mandate in No. CV-15-992

because that Court’s decision did not end the litigation in Pulaski County Case No.

60CV-15-2921.

      The State argued that the Arkansas Supreme Court’s decision in Johnson

dismissed (as barred by sovereign immunity) the Prisoners’ lawsuit in its entirety,

and that the stays of execution automatically lifted when the high court issued its

mandate on February 24, 2017. See Emergency Mot. for Clarification in Ark.

Supreme Court No. CV-15-829 (Feb. 27, 2017), ¶¶ 1, 4. The State argued that the

Johnson court’s dismissal of the Prisoners’ method-of-execution claims on the merits

(i.e., at the summary-judgment stage) “fully and completely resolved the Pulaski

County Circuit Court proceedings as contemplated in” the order staying executions.

Id. ¶ 5. The State also argued that the Supreme Court’s dismissal of the Prisoners’

complaint in No. CV-15-992 also operated as a final adjudication on the merits

(even if somehow incorrectly treated as a motion-to-dismiss decision) because it was

actually the third time that their claims challenging Act 1096 of 2015 were

dismissed and, therefore, operated as a dismissal with prejudice under Ark. R. Civ.

P. 41(b). Id. ¶¶ 6-14 (citing Ballard Group, Inc. v. BP Lubricants USA, Inc., 2014



issued the mandate in Kelley v. Johnson, No. CV-15-992, and took actions consistent
with that understanding, including issuing death warrants. However, out of an
abundance of caution and because the Prisoners’ counsel had made statements to
the press and to Governor Hutchinson advancing a different view that the stay
remained in effect, ADC sought to ensure that the Arkansas Supreme Court agreed
that the stay that was put into effect while the lethal-injection case reached and
was decided by the appellate court had been extinguished.



                                         15
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 16 of 77



Ark. 276, 436 S.W.3d 445 and Brown v. Tucker, 330 Ark. 435, 441, 954 S.W.2d 262,

266 (1997)).

      The Arkansas Supreme Court concluded that the State was correct. On

March 2, 2017, the Supreme Court clarified that the stay had automatically

dissolved upon the issuance of the mandate in Johnson, CV-15-992. See Formal

Order in Kelley v. Johnson, Ark. Supreme Court No. CV-15-829 (Mar. 2, 2017).

      On March 16, 2017, the State moved to strike or, in the alternative, dismiss

the Second Amended Complaint filed in Pulaski County as barred by the mandate

doctrine, the law-of-the-case doctrine, res judicata, collateral estoppel, and for

failure to state a claim. On March 28, 2017, Pulaski County Circuit Judge Wendell

Griffen granted the State’s motion to dismiss, holding that the Arkansas Supreme

Court’s decision in Kelley v. Johnson “dismissed the litigation, with prejudice[.]”

(Ex. 34 at 5) Judge Griffen explained: “Simply put, when the Arkansas Supreme

Court reversed this Court’s previous ruling it also dismissed Plaintiffs’ amended

complaint, with prejudice . . . [which] effectively ended this Court’s jurisdiction over

all claims and contentions asserted in the lawsuit that led to the dismissal.” Id. at

6-7. “This Court has no power to consider challenges to Act 1096 that were raised

in the lawsuit that was dismissed by the Arkansas Supreme Court ruling in Kelley

v. Johnson.” Id. at 7. The state court made crystal clear that “the Arkansas

Supreme Court has decided and declared that Plaintiffs are not entitled to a trial”

on their cruel-or-unusual-punishment claim regarding the ADC’s midazolam

protocol. Id. Plaintiffs filed a motion for reconsideration of that order as well as a



                                           16
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 17 of 77



motion for a ruling on their reconsideration request, both of which were deemed

denied.9 Plaintiffs did not appeal or seek any other relief from those orders.

      Execution Dates Set for April 2017. After the claims asserted in Johnson

v. Kelley were finally resolved upon the issuance of the Arkansas Supreme Court’s

mandate on February 24, 2017, and the stays of execution lifted, Governor

Hutchinson set execution dates for eight of the Prisoners as follows: Don Davis and

Bruce Ward on April 17, 2017; Stacey Johnson and Ledell Lee on April 20, 2017;

Marcel Williams and Jack Jones on April 24, 2017; and Jason McGehee and

Kenneth Williams on April 27, 2017. Thereafter, the Prisoners initiated an

avalanche of legal proceedings in multiple forums.

      The Instant Lawsuit. On March 27, 2017—more than a month after

Governor Hutchinson set execution dates and just three weeks before the first

scheduled executions—the Prisoners filed their Complaint in this matter. Compl.

(Dkt. No. 2) (Mar. 27, 2017). Plaintiffs asserted seven causes of action: (1) that the

purportedly “compressed” April 2017 execution schedule denied Plaintiffs their

right to counsel under 18 U.S.C. § 3599; (2) executions “in the current compressed

time frame” between April 17, 2017, and April 27, 2017, would violate the Eighth

Amendment; (3) the midazolam protocol violates the Eighth Amendment’s

prohibition on cruel and unusual punishment; (4) the ADC’s execution protocols

      9 On April 17, 2017—after Judge Griffen participated in an anti-death
penalty protest at the Arkansas Governor’s Mansion on the same day that he issued
an order effectively halting scheduled executions—the Arkansas Supreme Court
reassigned all cases in his court that involved the death penalty or the State’s
execution protocol. See In re Pulaski County Circuit Court, Fifth Division, Hon.
Wendell Griffen, Ark. Sup. Ct. No. 17-155 (Apr. 17, 2017) (per curiam).


                                          17
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 18 of 77



regarding staff training and expertise, consciousness checks, lack of resuscitation

plan/equipment, IV and drug-pushing procedures, and drug storage/preparation

violate the Eighth Amendment; (5) the combined effect of the midazolam executions

under the ADC’s procedures and the “compressed schedule” violated the Eighth

Amendment; (6) ADC’s viewing policy for the April 2017 executions violated

Plaintiffs’ right of access to the courts; and (7) ADC’s viewing policy during the April

2017 executions violated Plaintiffs’ right to counsel. Plaintiffs sought declaratory

and injunctive relief.10

      The Motion to Dismiss. Defendants moved to dismiss the Complaint in its

entirety based on sovereign immunity and for failure to state a claim upon which

relief can be granted, which this Court granted in part and denied in part. Dkt.

Nos. 26, 27, & 53. The Court first found that this action is not barred by res

judicata and collateral estoppel under Arkansas law. Dkt. No. 53 at 1-2, 29-42. The

Court held that there is no constitutional or statutory right to effective assistance of

counsel under § 3599 and dismissed claim one. Id. at 20. The Court dismissed

Plaintiffs’ second claim to the extent Plaintiffs argued that the compressed

execution schedule alone presented a risk that was sure or very likely to cause

serious illness and needless suffering. Id. at 29. The Court also dismissed

Plaintiffs’ fourth claim challenging ADC’s lethal-injection procedures as an




      10  Mr. Nooner, who did not have a scheduled execution date at that time,
joined in some, but not all of Plaintiffs’ claims.



                                          18
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 19 of 77



independent Eighth Amendment violation. Id. at 50. The Court denied the State’s

motion to dismiss on all other grounds. Id. at 59.

      Preliminary-Injunction Proceedings. The Prisoners filed a motion for a

preliminary injunction and sought an immediate stay of their executions. Dkt. Nos.

3 & 4. The State responded in opposition (Dkt. No. 28) and, from April 10 through

April 13, 2017, the Court held an evidentiary hearing. On April 15, 2017, the Court

entered a preliminary-injunction order staying the then-scheduled executions. Dkt.

No. 54 at 3.

      In granting preliminary-injunctive relief, the Court first rejected the State’s

argument that the Plaintiffs delayed unnecessarily in bringing their federal claims

and in seeking emergency relief. Id. at 50. The Court then found that Plaintiffs

established a significant possibility that the State’s method of execution exposes

them to a demonstrated risk of severe pain. Id. at 55. The Court also found that

the April 2017 execution schedule, with eight executions scheduled over 11 days,

exacerbated that risk. Id. at 56.

      Furthermore, the Court agreed with Plaintiffs’ contention that the ADC’s

execution protocol and policies failed to contain adequate safeguards to “mitigate

some of the risk presented by using midazolam and trying to execute that many

inmates in such a short period of time.” Id. The Court thus concluded that

Plaintiffs were likely to succeed on the merits of their method of execution claims as

well as their viewing policy claims. Id. at 74, 100-01.




                                          19
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 20 of 77



      Regarding Plaintiffs’ claim that the State’s use of midazolam as the first drug

in a three-drug protocol is sure or very likely to cause needless suffering, the Court

noted that “there is very little published regarding scientific study in humans of the

effects of midazolam on humans at certain doses.” Id. at 57. The Court observed

that “the level at which the ceiling effect is demonstrated in humans, if there is a

ceiling effect, is unknown.” Id. at 60. Likewise, the Court recognized that the

parties’ experts had testified regarding the possible effects of midazolam based on

what they had experienced and observed in clinical settings while treating actual

patients using much lower doses than the 500-1000 mg dose contemplated in

Arkansas’s protocol. Id. at 62-63. But the Court ultimately found Plaintiffs’ experts

more credible, found that the anecdotal evidence from midazolam executions in

other states “is more consistent with plaintiffs’ theory of this case,” and held “that

there is a significant possibility that plaintiffs will succeed on the merits under the

first prong of Baze/Glossip.” Id. at 63-73.

      This Court also held that Plaintiffs met their burden of establishing “a

significant possibility that the risk of Arkansas’s proposed method of execution is

substantial when compared to known and available alternative methods” as

required under the second prong of Baze and Glossip. Id. at 74. This Court adopted

the Sixth Circuit’s then-existing test for “availability” under Glossip, which rested

on whether there was any “possibility” that the State may be able to obtain the

proposed alternative in the future. Id. at 78-79 (adopting the reasoning of a three-

judge panel of the Sixth Circuit in In re Ohio Execution Protocol, 853 F.3d 822 (6th



                                           20
       Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 21 of 77



Cir.), vacated en banc, 855 F.3d 702 (6th Cir.), and rev’d en banc, 860 F.3d 881, 886

(6th Cir. 2017) (holding that “[t]he district court was seriously mistaken as to what

‘available’ and ‘readily implemented’ mean” and that, “for that standard to have

practical meaning, the State should be able to obtain the drugs with ordinary

transactional effort”)).

       Under the now-repudiated “possibility” standard, this Court found that

“plaintiffs established, at this stage of the proceedings, that there is a significant

possibility that pentobarbital is available for use in executions” because Plaintiffs

offered evidence “tending to show that Missouri obtained FDA-approved,

manufactured pentobarbital in the recent past,” “Missouri executed an inmate using

pentobarbital as recently as January 31, 2017,” and Texas and Georgia “have

carried out numerous executions in recent years with compounded pentobarbital.”

Id. at 81. The Court also found that sevoflurane gas and nitrogen hypoxia are

known and available alternatives even though neither method has ever been used

to carry out an execution. Id. at 82-83. Finally, the Court held that Plaintiffs

demonstrated a significant possibility that the firing squad is a feasible alternative

to the midazolam protocol. Id. at 83-86.

       The Court ultimately held that Plaintiffs were likely to succeed on the merits

of their method-of-execution claims as well as most of their other claims, that

Plaintiffs would suffer irreparable harm if the injunction was not granted, and that

the balance of harms and the public interest weighed in favor of stays of execution.

Id. at 86. The Court granted Plaintiffs’ motion for a preliminary injunction,



                                           21
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 22 of 77



enjoined the State from carrying out the Plaintiffs’ death sentences, and ordered the

parties to negotiate the terms of a viewing policy “that assures plaintiffs’ right to

counsel and access to the courts for the entire duration of all executions.” Id. at 101.

      Execution Viewing Policy. The parties filed a Joint Proposed Execution

Policy with the Court on April 17, 2017. Dkt. No. 62. The parties agreed that the

Joint Viewing Policy “assures plaintiffs’ right to counsel and access to the courts for

the entire duration of all executions.” Id. at 1. Pursuant to that policy, ADC agreed

to permit a maximum of three attorneys who represent a condemned inmate into

the Cummins Unit of the ADC on the day of the condemned inmate’s scheduled

execution. Id. Attorneys for the condemned inmate are allowed to bring one

cellular telephone into the unit for use if needed. Id. ADC also agreed to provide

outbound telephone service in the condemned inmate’s holding cell. Id. Two

attorneys are allowed cell-side visits on the day of an execution and may also view

the execution. Id. at 2. The third attorney is provided an office from which to work

with access to a laptop computer, telephone, and facsimile machine. Id. If, during

the course of an execution, the inmate’s attorneys in the viewing room desire to

communicate with the Court or co-counsel, they are permitted to step out of the

viewing room and use their cellular telephone. Id. ADC also agreed to allow access

to a nearby landline telephone in the event the cellular phone did not work. Id.

The Court approved the Joint Viewing Policy on April 17, 2017, but it held that its

order did not in any way disturb the April 15, 2017, preliminary-injunction order.

Dkt. No. 63.



                                           22
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 23 of 77



      Eighth Circuit Vacates Preliminary-Injunction Order. Upon the entry

of the preliminary injunction, the State promptly filed a motion to vacate the stay

order with the Eighth Circuit, which the appellate court granted. McGehee v.

Hutchinson, 854 F.3d 488 (8th Cir.), cert. denied, 137 S. Ct. 1275 (2017). The

Eighth Circuit issued a per curiam en banc opinion vacating the stays of execution

for three reasons. Only a single judge dissented.

      First, the Eighth Circuit observed that the Plaintiffs could have brought their

§ 1983 method of execution claims “much earlier [but] intentionally declined to do

so.” McGehee, 854 F.3d at 491. The court noted that the Prisoners voluntarily

elected to forego their federal claim in April 2015 and chose instead to challenge the

method of execution in state court under the Arkansas Constitution. Id. “Only

after the Arkansas Supreme Court rejected their state-law claim, the Supreme

Court denied certiorari, and the Governor scheduled the executions did the

prisoners present a federal claim in federal court.” Id. According to the Eighth

Circuit, the Prisoners could have litigated their Eighth Amendment challenge to the

midazolam protocol “at the same time as the state constitutional claim beginning in

April 2015.” Id. And, regardless of whether or not the claim technically was barred

by res judicata or collateral estoppel, the court concluded that “the prisoners’ use of

‘piecemeal litigation’ and dilatory tactics is sufficient reason by itself to deny a

stay.” Id. (quoting Hill v. McDonough, 547 U.S. 573, 584-85 (2006)).

      Second, the Eighth Circuit held that “the district court’s conclusion

concerning the use of midazolam in the Arkansas execution protocol did not apply



                                           23
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 24 of 77



the governing standard and was not adequately supported by the court’s factual

findings.” Id. at 492. “[T]he court never found that the prisoners had a likelihood of

success under the rigorous ‘sure or very likely’ standard of Glossip and Baze.” Id.

“There is no express finding of fact that the prisoners are likely to prove that a 500-

milligram injection of midazolam will fail to anesthetize the prisoners during the

execution or that use of the lethal-injection protocol is sure or very likely to cause

severe pain.” Id. The court observed that if, as here, “there is no scientific

consensus and a paucity of reliable scientific evidence concerning the effect of a

lethal-injection protocol on humans, then the challenger might well be unable to

meet [his] burden” of showing that “the method creates an unacceptable risk of

pain.” Id. at 493 (quoting Glossip, 135 S. Ct. at 2741). And the appellate court

concluded that the “equivocal” scientific evidence “recited by the district court falls

short of demonstrating a significant possibility that the prisoners will show that the

Arkansas protocol is ‘sure or very likely’ to cause severe pain and needless

suffering.” Id.

      Third, the Eighth Circuit disagreed with the legal standard that this Court

applied in determining whether alternative methods of execution are known and

available. Id. “We do not say that an alternative method must be authorized by

statute or ready to use immediately, but we concur with the Eleventh Circuit that

the State must have access to the alternative and be able to carry out the

alternative method relatively easily and reasonably quickly.” Id. (citing Arthur v.

Comm’r, Ala. Dep’t of Corr., 840 F.3d 1268, 1300 (11th Cir. 2016), cert. denied, 137



                                           24
       Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 25 of 77



S. Ct. 725 (2017)). The court explained that this standard “is necessary to conform

to the Eighth Amendment” because “[u]nless an alternative is feasible and readily

implemented in the sense described, the State has a legitimate penological

justification for adhering to its current method of execution in order to carry out

lawful sentences.” Id. “When availability (or effectiveness) of an alternative is

more speculative, a State’s refusal to discontinue executions under the current

method is not blameworthy in a constitutional sense.” Id.

       Under its view of the correct legal standard, the Eighth Circuit concluded

that the Plaintiffs did not demonstrate a significant possibility of establishing a

known and available alternative that would significantly reduce a substantial risk

of severe pain. Id. The Eighth Circuit held, as a matter of law, that the availability

of the alternatives the Plaintiffs advance in this case “is too uncertain to satisfy the

rigorous standard under the Eighth Amendment.” Id. Given Arkansas’s three

unsuccessful attempts to obtain barbiturates in 2015 and the “well documented”

difficulty in obtaining drugs for use in lethal injection, the court rejected as “too

speculative” the possibility that Arkansas could acquire pentobarbital for use in

executions. Id. The dismissed proposed alternative methods “[w]ith no track record

of successful use” in executions, such as sevoflurane gas and nitrogen hypoxia,

concluding that they “are not likely to emerge as more than a ‘slightly or marginally

safer alternative.’” Id. (quoting Glossip, 135 S. Ct. at 2737 and citing Baze, 553 U.S.

at 41 (discussing “untried and untested alternatives”)). The court also found that

Plaintiffs failed to establish “a significant possibility that the use of a firing squad is



                                            25
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 26 of 77



readily implemented and would significantly reduce a substantial risk of severe

pain.” Id. at 494 (emphasis in original). For each of these reasons, the Eighth

Circuit vacated the stays of execution. Id.

      The United States Supreme Court declines to intervene. The Prisoners

then applied to the United States Supreme Court for a stay of executions and

petitioned the Court for a writ of certiorari to the United States Court of Appeals for

the Eighth Circuit. The Supreme Court denied both the stay application and the

writ petition. McGehee v. Hutchinson, 137 S. Ct. 1275 (2017). The Supreme Court

also denied four of the condemned inmates’ separate applications for stays of

execution and petitions for writs of certiorari. See K. Williams v. Arkansas, 137 S.

Ct. 1842 (2017); Lee v. Hutchinson, 137 S. Ct. 1623 (2017); M. Williams v. Kelley,

137 S. Ct. 1285 (2017); Jones v. Arkansas, 137 S. Ct. 1284 (2017).

      April 2017 executions. The State carried out four executions in April 2017.

Ledell Lee was executed on April 20, 2017, Jack Jones and Marcel Williams were

executed on April 24, 2017, and Kenneth Williams was executed on April 27, 2017.

Each of these executions was conducted pursuant to Arkansas law and ADC policy

and with the goal of minimizing any risk of pain inherent in executions. See

Affidavits of Wendy Kelley, Dale Reed, and William Straughn, Exs. 12-14. ADC

followed all of the policies and procedures set forth in its Lethal Injection Procedure.

Id. Throughout the process, two medical professionals monitored the inmates for

signs of consciousness and monitored the IV infusion sites for any signs of infiltrate

or other problems. Id. ADC did not experience any complications or problems with



                                          26
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 27 of 77



any of the executions, and the drugs worked as intended. Id.; see also Execution

Witness Affidavits, Exs. 15-23. None of the inmates executed by the ADC using the

midazolam protocol exhibited any signs of consciousness five minutes after the

administration of midazolam. Id. ADC confirmed that each of the condemned

inmate’s was unconscious and insensate to pain prior to administering the second

and third drugs in the protocol. Id. None of the inmates exhibited any signs of

severe pain or suffering during the lethal-injection procedure. Id.

      Amended Complaint. The Prisoners filed an Amended Complaint in June

2018 raising four claims: (1) the use of midazolam as the first drug in Arkansas’s

three-drug protocol violates the Eighth Amendment; (2) the erratic application of

consciousness checks violates Equal Protection; (3) ADC’s execution policies violate

the Prisoners’ right of access to the courts; and (4) ADC’s execution policies violate

the Prisoners’ right to counsel under 18 U.S.C. § 3599. Dkt. No. 117. Defendants

timely filed an answer (Dkt. No. 121) and the parties engaged in discovery. This

motion followed.


                              STANDARD OF REVIEW
      “The Court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). “A party asserting that a fact cannot be

or is genuinely disputed must support the assertion by . . . citing to particular parts

of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . ., admissions, interrogatory


                                           27
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 28 of 77



answers, or other materials[.]” Fed. R. Civ. P. 56(c)(1)(A). The Court must view the

facts, and inferences to be drawn from those facts, in the light most favorable to the

nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986).

      To survive a defense motion for summary judgment, the plaintiffs must go

beyond the pleadings and come forward with affirmative evidence raising “a

genuine issue of material fact as to whether” the defendants caused the plaintiffs to

suffer a cognizable injury. Zenith Radio Corp., 475 U.S. at 585-86; Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986); Settle v. Ross, 992 F.2d 162, 163-64 (8th Cir.

1993). “An issue of fact is genuine when ‘a reasonable jury could return a verdict for

the nonmoving party’ on the question.” Woods v. DaimlerChrysler Corp., 409 F.3d

984, 990 (8th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). In other words, “[o]nly disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the entry of summary

judgment.” Dulany v. Carnahan, 132 F.3d 1234, 1237 (8th Cir. 1997) (quoting

Anderson, 477 U.S. at 248). “Where the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there is no ‘genuine issue for

trial.’” Zenith Radio Corp., 475 U.S. at 586 (citation omitted).




                                           28
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 29 of 77




                                     ARGUMENT

I.   The Amended Complaint is Barred by the Eleventh
     Amendment.

      The Court should enter judgment as a matter of law in favor of the State

because the Prisoners have not—and as matter of law cannot—overcome the

Defendants’ sovereign immunity from suit. The Eleventh Amendment to the United

States Constitution absolutely bars a suit by an individual brought against a state

or its agencies or departments, regardless of the relief sought. Pennhurst State Sch.

& Hosp. v. Halderman, 465 U.S. 89, 100 (1984). Suits against state officials or

employees are also barred when “the state is the real, substantial party in interest.”

Id. at 101. When a suit is brought against state employees in their official

capacities, the suit “is the functional equivalent of a suit against the State” and is

also barred by the Eleventh Amendment. Zajrael v. Harmon, 677 F.3d 353, 355

(8th Cir. 2012) (per curiam).

      Method-of-execution challenges are barred by the Eleventh Amendment

unless the Prisoners properly plead (at the motion-to-dismiss stage), then provide

enough evidence to create a genuine dispute of material fact (at the summary-

judgment stage), and then ultimately prove (at trial) that the statute or protocol is

unconstitutional under the standards set forth in Baze and Glossip. On the record

here, the undisputed evidence demonstrates that the Prisoners’ method-of-execution

claim fails as a matter of law. The Prisoners’ other claims likewise fail as a matter

of law. Thus, sovereign immunity bars this suit.



                                           29
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 30 of 77



      The Amended Complaint seeks injunctive relief in an apparent attempt to

invoke the Ex Parte Young fiction, which allows a narrow range of actions for

prospective injunctive relief against public officials. See Ex Parte Young, 209 U.S.

123 (1908). While the official-capacity defendants are potentially subject to the Ex

Parte Young rule, it only permits a suit seeking prospective relief against an

ongoing violation of a federal right. 281 Care Committee v. Arneson, 638 F.3d 621,

632 (8th Cir. 2011). As shown below, the Prisoners have not—and cannot—

establish an ongoing violation of the Prisoners’ federal rights. Consequently, the

Prisoners have no claim for prospective injunctive relief against the official-capacity

defendants as an exception to sovereign immunity, and all of the Prisoners’ claims

should be dismissed for lack of jurisdiction.

      Moreover, even putting aside the sovereign immunity doctrine, the Court

should enter judgment as a matter of law in favor of the State on the remaining

claims because they are moot, time-barred, and/or fail on the merits on the

undisputed facts.


      A.     The claims asserted by Jason McGehee are moot and should be
             dismissed with prejudice.

      “There is [] no case or controversy, and a suit becomes moot, ‘when the issues

presented are no longer ‘live’ or the parties lack a legally cognizable interest in the

outcome.’” Chafin v. Chafin, 133 S. Ct. 1017, 1023 (2013) (quoting Already, LLC v.

Nike, Inc., 568 U.S. 85, 91 (2013)). Plaintiff Jason McGehee’s death sentence was

commuted by Governor Hutchinson in September 2017. See Notice of

Commutation, Dkt. No. 100. The parties agree that Governor Hutchinson’s

                                           30
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 31 of 77



commutation renders the claims in this action moot as to McGehee. Id. The Court

should therefore enter judgment as a matter of law in favor of the State on all

claims asserted by McGehee.


      B.     The midazolam claim is barred by res judicata and collateral
             estoppel.

      Federal courts are required to respect the decisions of state courts. Under 28

U.S.C. § 1738, “[t]he records and judicial proceedings of any court of any . . . State

. . . shall have the same full faith and credit in every court within the United States

. . . as they have by law or usage in the courts of such State.” The Eighth Circuit

has explained that “federal courts are limited to the extent [they] cannot give

review to claims that have already been fully adjudicated in state court.”

Sparkman Learning Center v. Ark. Dep’t of Human Servs., 775 F.3d 993, 998 (8th

Cir. 2014). “If a state court would not hear the case because it was precluded by a

previous holding in that state’s courts, the federal courts must ‘give the same

preclusive effect to state court judgments that those judgments would be given in

the courts of the State from which the judgments emerged.’” Id. (quoting Kremer v.

Chem. Constr. Corp., 456 U.S. 461, 466 (1982)). “Federal courts do not provide a

forum to relitigate claims previously decided adversely in state courts.” Id. In

Knutson v. City of Fargo, 600 F.3d 992 (8th Cir. 2012), the Eighth Circuit held that

litigants could not bring claims before a federal court that were actually fully

decided by state courts in what would amount to appellate review of the state-court

ruling. See id. at 995-96.



                                           31
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 32 of 77



      Under 28 U.S.C. § 1738, federal courts apply state law to decide whether

claims previously decided in that state’s courts, which are then brought in federal

court, are barred by the prior state-court judgment. Sparkman Learning Ctr., 775

F.3d at 998. Under Arkansas law, the doctrine of res judicata ends litigation by

preventing a party from relitigating for a second time a matter in which it has

already had an opportunity to be heard. Powell v. Lane, 375 Ark. 178, 185, 289

S.W.3d 440, 444 (2008). This is because a plaintiff is “required to join all acts which

[he] could have brought against the [defendant] in the same lawsuit, if it is possible

for [him] to do so in that lawsuit.” Lundquist v. Rice Mem. Hosp., 238 F.3d 975, 978

(8th Cir. 2001).

      Arkansas law bars relitigation of a subsequent suit under claim preclusion

when: (1) the first suit resulted in a final judgment on the merits; (2) the first suit

was based on proper jurisdiction; (3) the first suit was fully contested in good faith;

(4) both suits involve the same claim or cause of action; and (5) both suits involve

the same parties or their privies. Jayel Corp. v. Cochran, 366 Ark. 175, 178, 234

S.W.3d 278, 281 (2006). Res judicata bars relitigation of claims that were actually

litigated in the first suit as well as claims that could have been litigated. Id.;

Powell, 375 Ark. at 185, 289 S.W.3d at 444. When a case is based on the same

events as the subject matter of a previous lawsuit, res judicata applies even if the

subsequent lawsuit raises new legal issues and seeks additional remedies. Id.

Moreover, strict privity in the application of res judicata is not required. Parker v.

Perry, 355 Ark. 97, 104, 131 S.W.3d 338, 344 (2003). Instead, for privity to exist,



                                           32
       Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 33 of 77



there only needs to be “substantial identity” of the parties. Id. When two parties

are so identified with one another that they represent the same legal right, privity

exists for the purposes of res judicata. Id. As discussed below, each of the elements

of res judicata is satisfied in this case, and it is therefore impossible for the

Prisoners to succeed on the merits of their midazolam claim.


              1.     The Arkansas Supreme Court issued a final judgment on
                     the merits in Kelley v. Johnson.

       The Arkansas Supreme Court issued a final judgment that decided the

constitutional issues before it—including the Prisoners’ claim that the use of

midazolam as the first drug in ADC’s lethal-injection protocol (Ex. 1) would amount

to cruel or unusual punishment—on the merits in Kelley v. Johnson, 2016 Ark. 268,

496 S.W.3d 346. The majority opinion made clear that the court was reversing the

lower court’s denial of summary judgment to the State based on the Prisoners’

failure to meet proof with proof and substantiate their method-of-execution claim.

See Johnson, 2016 Ark. 268, at 12-13, 496 S.W.3d at 355-56 (discussing summary-

judgment standard of review with regard to the Prisoners’ midazolam claim); id. at

16, 496 S.W.3d at 357-58 (discussing the parties’ contentions on the midazolam

claim both on the pleadings and on the merits); id. at 16-18, 496 S.W.3d at 358-59

(discussing evidence presented by both sides on the midazolam claim); id. at 18-19,

496 S.W.3d at 359 (agreeing with the State that the Prisoners “have not met their

burden of demonstrating . . . that the proposed alternative drugs are available to

ADC for use in an execution”). Thus, as the Pulaski County Circuit Court held in

dismissing the Prisoners’ “Second Amended Complaint” filed after the appeal (Ex.

                                            33
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 34 of 77



34), the Supreme Court’s decision Kelley v. Johnson was a dismissal on the merits

that fully and completely resolved the Prisoners’ state-court case.

      The Supreme Court’s dismissal of the Prisoners’ claims in Kelley v. Johnson

also operated as a final adjudication on the merits because it was actually the third

time that their claims challenging the 2015 midazolam protocol were dismissed and,

therefore, operated as a dismissal with prejudice under state law. See, e.g., Ballard

Group, Inc. v. BP Lubricants USA, Inc., 2014 Ark. 276, 436 S.W.3d 445 (2014). It is

well settled in Arkansas that “‘there is a limit to the number of times a case can be

dismissed,’ regardless of whether the dismissals are voluntary or involuntary.”

Ballard Group, 2014 Ark. 276, at 19, 436 S.W.3d at 456 (quoting Bakker v. Ralston,

326 Ark. 575, 579, 932 S.W.2d 325, 327 (1996)). In Ballard Group, the Arkansas

Supreme Court held that a plaintiff’s “failure to comply with the requirements of

Arkansas Rule of Civil Procedure 8 for pleading facts is [] a ‘failure of the plaintiff to

comply with these rules’ as contemplated in Rule 41(b),” and thus “a dismissal

granted for failure to state facts upon which relief can be granted under Rule

12(b)(6) constitutes an involuntary dismissal under Rule 41(b).” 2014 Ark. 276, at

20, 436 S.W.3d at 456-57 (quoting Ark. R. Civ. P. 41(b)). Under Ark. R. Civ. P.

41(b), an involuntary dismissal “is without prejudice to a future action by the

plaintiff unless the action has been previously dismissed, whether voluntarily or

involuntarily, in which event such dismissal operates as an adjudication on the

merits.” Ark. R. Civ. P. 41(b). In Brown v. Tucker, 330 Ark. 435, 954 S.W.2d 262

(1997), the Arkansas Supreme Court applied Rule 41(b) and modified a Rule



                                           34
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 35 of 77



12(b)(6) dismissal to operate as one with prejudice when the plaintiff had filed a

prior lawsuit against the same defendant but had voluntarily nonsuited that case.

      Under Ballard Group and Brown, the Arkansas Supreme Court’s dismissal of

the Prisoners’ claims in Johnson—whether under Rule 12(b)(6) for failure to state a

claim or on the merits on summary judgment—was an adjudication on the merits

with prejudice. As in Brown, the Prisoners here filed a prior lawsuit against the

State challenging the midazolam protocol in Pulaski County Circuit Court Case No.

60CV-15-140011 but voluntarily nonsuited that case after the State removed it to

federal court. See Notice of Voluntary Dismissal Without Prejudice (Dkt. No. 4) in

Williams v. Kelley, U.S. District Court, E.D. Ark., No. 4:15-CV-00206-JM. The

Prisoners’ voluntary nonsuit of their federal constitutional claims, including their

Eighth-Amendment challenge to the 2015 midazolam protocol, was the first time

their midazolam claim was dismissed. The same day that they nonsuited the

federal action, the Prisoners filed an “Amended Complaint” in Pulaski County

Circuit Court No. 60CV-15-1400 raising only state-law challenges to the midazolam

protocol and other provisions of Act 1096.12 After the State moved to dismiss that


      11 As discussed supra, the plaintiffs in the first state-court case were the
same as the plaintiffs in the second state-court case, and those same plaintiffs filed
this federal lawsuit, as well. The Prisoners’ first state-court case challenged the
2015 method-of-execution act on the following federal and state constitutional
grounds: (1) Contracts Clause; (2) First Amendment; (3) procedural Eighth
Amendment; (4) Due Process; (5) separation of powers (judicial and legislative); (6)
substantive Eighth Amendment; (7) Ex Post Facto; and (8) Supremacy Clause.

      12 In their amended complaint, the Prisoners asserted the same claims as the
original complaint, except that they were brought under the Arkansas Constitution.



                                          35
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 36 of 77



Amended Complaint and a subsequent Second Amended Complaint for lack of

jurisdiction, the Prisoners stipulated to the dismissal of Pulaski County Circuit

Court No. 60CV-15-1400. (Ex. 32) That was the second dismissal of the Prisoners’

midazolam claim.

      The Prisoners then re-filed their midazolam claim (and other state-law

claims) in Pulaski County Circuit Court Case No. 60CV-15-2921, which the

Arkansas Supreme Court dismissed on the merits in Kelley v. Johnson, 2016 Ark.

268, 496 S.W.3d 346. The United States Supreme Court then declined review. See

Johnson v. Kelley, 137 S. Ct. 1067, rehr’g denied, 137 S. Ct. 1838 (2017). The

Arkansas Supreme Court’s order (Ex. 33) clarifying that the stay of executions

imposed in Ark. Supreme Court No. CV-15-829 dissolved upon the issuance of the

mandate in Kelley v. Johnson, Ark. Supreme Court No. CV-15-992, unequivocally

confirmed that the Prisoners’ state-court case was over. In addition, the Arkansas

Supreme Court’s dismissal in Johnson was the third time that a court dismissed

the Prisoners’ constitutional challenges against the 2015 lethal-injection procedure

and thus operated as an adjudication on the merits under the plain language of Ark.

R. Civ. P. 41(b). The Pulaski County Circuit Court confirmed in its order dismissing

the Prisoners’ “Second Amended Complaint” in No. 60CV-15-2921—which was the

fourth time the Prisoners’ midazolam claims were dismissed—that the Arkansas

Supreme Court’s decision in Kelley v. Johnson was a final dismissal on the merits

with prejudice. (Ex. 34)




                                         36
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 37 of 77



      For all of these reasons, the Court should conclude that the Prisoners’

constitutional challenges to the 2015 lethal-injection procedure were (or could have

been) adjudicated on the merits in previous state-court litigation, thus satisfying

the first element of the State’s res judicata defense.


             2.     The other elements of res judicata are satisfied.

      There can be no dispute that the Pulaski County Circuit Court (and the

federal district court upon removal) had jurisdiction to consider the Prisoners’

challenges to ADC’s 2015 lethal-injection protocol (Ex. 1) under the federal and

state constitutions in the prior lawsuits. As the docket sheets reflect, and as

summarized in the Factual Background section supra, the prior suits were fully

contested in good faith by all parties. In prior proceedings before the state court,

the State moved to dismiss multiple iterations of the Prisoners’ constitutional

claims filed in two different cases (60CV-15-1400 and 60CV-15-2921), the parties

litigated the propriety of a preliminary injunction or temporary restraining order

enjoining midazolam executions before the trial court and the Arkansas Supreme

Court, and then the parties cross-moved for summary judgment and presented all of

the evidence they had to support their positions on the merits.

      Under the fourth element, this Court must determine whether this case

involves the same claims that were (or could have been) presented in the state-court

action. In the Eighth Circuit, in determining whether two causes of action are the

same for res judicata purposes, “a claim is barred by res judicata if it arises out of

the same nucleus of operative facts as the prior claim.” Lane v. Peterson, 899 F.2d


                                           37
       Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 38 of 77



737, 742 (8th Cir. 1990). In Lane, the court held it “indisputable” that federal-law

claims raised in a second lawsuit that were based on the same facts as a prior suit

brought under state law presented “the same claim for res judicata purposes.” Id.

at 743. The cases involved “precisely the same nucleus of operative facts.” Id. The

gist of all the claims in both cases was that the defendants wronged the plaintiffs

and should be required to disgorge the proceeds from an asset sale. Id. The Eighth

Circuit found that the federal claims were barred despite the fact that some of those

claims “would involve some evidence that perhaps was not relevant in” the first case

due to the different elements of the causes of action alleged. Id. The Eighth Circuit

concluded that the plaintiffs’ reliance in the second suit “on different substantive

law and new legal theories does not preclude the operation of res judicata” because

the doctrine “prevents parties from suing on a claim that is in essence the same as a

previously litigated claim but is dressed up to look different.” Id. at 744. “Thus,

where a plaintiff fashions a new theory of recovery or cites a new body of law that

was arguably violated by a defendant’s conduct, res judicata will still bar the second

claim if it is based on the same nucleus of operative facts as the prior claim.” Id.

(citing cases).

       The same result is required here. The Prisoners in Kelley asserted claims

that Act 1096 and the ADC’s 2015 lethal-injection procedure (and specifically the

use of midazolam) violated the constitutional ban on cruel-or-unusual punishment

under the State constitution, and they bring the same claim now, except that it is

under the Eighth Amendment. Just like in Lane, the Prisoners’ claims are barred



                                          38
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 39 of 77



by res judicata despite their attempt to dress them up to look different. It is evident

from the face of the pleadings that the Eighth-Amendment claims asserted in this

matter arise out of the same nucleus of operative facts as the previous litigation in

Kelley v. Johnson. The applicable standards of pleading and proof to sustain a

viable method-of-execution claim are the same under both the Eighth Amendment

and the state-law equivalent. Johnson, 2016 Ark. 268, at 14-15, 496 S.W.3d at 357

(adopting Baze and Glossip standards). Under Lane, this Court should conclude

that the doctrine of res judicata bars the Prisoners’ midazolam claim under the

Eighth Amendment because it is the same claim that was adjudicated by the state

court in Johnson. See id.; see also Sparkman Learning Center, 775 F.3d at 999

(affirming dismissal of complaint based on res judicata when the same due process

claims were raised first in state court and then later in federal court).

      Finally, the privity element is satisfied here. Both the state-court suits and

this case involve the same parties or their privies representing the same legal rights

or interests: nine death-row inmates on one side seeking to invalidate Arkansas’s

2015 lethal-injection procedure and stay their executions, and the State on the

other seeking to sustain the procedure and to carry out its lawful duty of carrying

out the Prisoners’ lawful sentences. This meets the privity requirement under

Arkansas law. See Sparkman Learning Ctr., 775 F.3d at 999 (holding that state

officials were in privity with a state agency sued in a prior lawsuit despite the

addition of new parties); see also Collum v. Hervey, 176 Ark. 714, 3 S.W.2d 993

(1928) (finding privity between a husband and wife); Francis v. Francis, 343 Ark.



                                           39
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 40 of 77



104, 31 S.W.3d 841 (2000) (finding privity between a brother and sister); Hardie v.

Estate of Davis, 312 Ark. 189, 848 S.W.2d 417 (1993) (finding privity between a

testator and his remote heirs); Phelps v. Justiss Oil Co., 291 Ark. 538, 726 S.W.2d

662 (1987) (finding privity between a landlord and tenant); S. Farm Bureau Cas.

Ins. Co. v. Jackson, 262 Ark. 152, 555 S.W.2d 4 (1977) (finding privity between an

insurer and its insured); Curry v. Hanna, 228 Ark. 280, 307 S.W.2d 77 (1957)

(finding privity between a bankrupt debtor and his trustee).

      As shown, all of the elements of res judicata are satisfied here. The

Prisoners’ federal lawsuit is based on the same facts as the previous state-court

litigation: the ADC’s adoption of a lethal-injection procedure that employs

midazolam as the first drug in the protocol. Res judicata applies even if the

Prisoners plead slightly different facts or rely on some different evidence in support

of their federal claim. All of the material facts alleged that are relevant to the

Prisoners’ current claim were (or could have been) raised in the state court.

Instead, the Prisoners have simply taken yet another bite at the apple and added

some new allegations about the protocol or purported alternative methods of

execution that they could have pleaded before in the state court but did not.13 As

discussed above, res judicata bars relitigation of claims that could have been

litigated in the first suit as well as the claims that were actually litigated when the

two lawsuits arise out of the same common nucleus of operative facts. Because res


      13See Sec. Am. Compl. ¶¶ 2, 5, 8, 11 in Pulaski County Circuit Court No.
60CV-15-2921 (explaining the five previous complaints and amended complaints the
Prisoners have filed challenging the 2015 protocol).


                                           40
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 41 of 77



judicata clearly bars this action, the Court should enter judgment as a matter of

law in favor of the State.


             3.     The Prisoners’ midazolam claim is also barred by
                    collateral estoppel.

      Collateral estoppel is similar to the doctrine of res judicata in that it “serves

both judicial and private interests in the termination of litigation,” but it can apply

even if a second suit is brought on a different cause of action than a prior suit.

Oldham v. Pritchett, 599 F.2d 274, 276, 278 (8th Cir. 1979). Collateral estoppel is a

legal doctrine that “bar[s] the relitigation of factual or legal issues that were

determined in a prior . . . court action” and “applies to bar relitigation in federal

court of issues previously determined in state court.” In re Scarborough, 171 F.3d

638 (8th Cir. 1999). Federal courts look to the substantive law of the forum state in

applying the collateral estoppel doctrine and give a state-court judgment preclusive

effect if a court in that state would do so. See Baker Elec. Coop., Inc. v. Chaske, 28

F.3d 1466, 1475 (8th Cir. 1994).

      In Arkansas, collateral estoppel runs to issues as opposed to the full case and

does not require mutual identity of parties. State Office of Child Support

Enforcement v. Willis, 347 Ark. 6, 15, 59 S.W.3d 438, 444 (2001). If the following

four elements are satisfied, a court’s determination on an issue is conclusive in a

subsequent proceeding: (1) the issue sought to be precluded must be the same as

that involved in the prior litigation; (2) that issue must have been actually litigated;

(3) the issue must have been determined by a valid and final judgment; and (4) the

determination must have been essential to the judgment. Id. For an issue to be

                                           41
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 42 of 77



“actually litigated,” it must be raised in the pleadings or otherwise, the defendant

must have had a full and fair opportunity to be heard, and a decision must have

been rendered on the issue. See Powell, 375 Ark. at 186, 289 S.W.3d at 445.

      As discussed in detail above, the Prisoners challenged the constitutionality of

the ADC’s midazolam protocol in state court. The issues of whether midazolam is

“sure or very likely to cause serious illness and needless suffering,” and whether

there are alternative methods of execution that are “feasible, readily implemented,

and in fact significantly reduce a substantial risk of severe pain” were actually

litigated in Johnson. See Glossip, 135 S. Ct. at 2737. The midazolam cruelty claim

was raised in the pleadings, all parties had a full and fair opportunity to be heard

on the issue (both on a motion to dismiss and on cross-motions for summary

judgment on that claim), and the Supreme Court rendered a final decision on the

merits of the cruelty claim in Kelley v. Johnson. The Arkansas Supreme Court held

that the Prisoners had not properly pleaded nor sustained their burden of proving a

known, feasible, readily implemented, and available alternative method of

execution. The Prisoners are collaterally estopped on that issue. Thus, then and

now, their midazolam cruelty claim cannot survive.

      Similarly, the Prisoners are collaterally estopped under the Eighth Circuit’s

controlling decision in Nooner, 594 F.3d 592, a case in which the appellate court

affirmed the grant of summary judgment in favor of the State on an analogous

claim under ADC’s 2008 protocol (Ex. 35). In that case, several death-row

inmates—some of whom are Plaintiffs here—filed a § 1983 lawsuit alleging, among



                                          42
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 43 of 77



other things, that the first drug in ADC’s three-drug lethal-injection procedure

(which at that time was a drug called sodium pentothal) would fail to sufficiently

anesthetize them from the excruciating pain that they would otherwise endure upon

the injection of the paralytic and heart-stopping drugs in violation of the Eighth

Amendment.

      On appellate review, the Nooner court observed that the Arkansas protocol

contained several safeguards to ensure that the first drug was administered

properly and that the prisoner had been rendered fully unconscious before the

injection of the second and third drugs. Nooner, 594 F.3d at 601. The protocol at

that time required the Deputy Director to wait three minutes after the first

injection before directing the executioner to administer the remaining chemicals.

Id. During that time, the Deputy Director had to verify that the prisoner was

unconscious using “standard procedures for assessing consciousness as required by

medical paraprofessionals, such as checking for movement, opened eyes, eyelash

reflex, and response to verbal commands and physical stimuli.” Id. If the prisoner

remained conscious after the injection of the sodium pentothal, the protocol

required the Deputy Director to direct the executioner to inject the back-up doses of

sodium pentothal. Id. Finally, the protocol required the Deputy Director to

continuously monitor the IV infusion sites throughout the execution and to suspend

the flow of lethal chemicals if she suspected a problem. Id.

      The inmates in Nooner argued that evidence about four allegedly “botched”

executions in Arkansas in which each of those condemned prisoners exhibited signs



                                          43
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 44 of 77



of consciousness within three minutes of the first injection created a genuine issue

of material fact regarding whether the protocol created a substantial risk of serious

harm. Id. The Eighth Circuit rejected that argument because “the current protocol

contains numerous safeguards designed to prevent ADC from administering

pancuronium bromide and potassium chloride to a prisoner who is not fully

unconscious.” Id. at 602. The court held that ADC’s procedures “sufficiently protect

prisoners from remaining conscious during the injection” of the lethal drugs and

affirmed the grant of summary judgment in favor of the State on the prisoners’

Eighth Amendment claim. Id. at 602-03. “Under the current protocol, ‘any risk

that [Arkansas’s lethal injection] procedure will not work as designated . . . is

merely a risk of accident, which is insignificant in our constitutional analysis.” Id.

at 603 (quoting Taylor v. Crawford, 487 F.3d 1072, 1080 (8th Cir. 2007), cert.

denied, 553 U.S. 1004 (2008)).

      The same result is required here. The current protocol, like the one at issue

in Nooner, contains several safeguards to ensure that the midazolam is

administered properly and that the prisoner has been rendered fully unconscious

before the vecuronium bromide and potassium chloride are injected. The protocol

requires the Deputy Director or designee to wait five minutes after the injection of

midazolam and to confirm the prisoner’s lack of consciousness by “necessary and

medically-appropriate methods” before directing the executioner to administer the

remaining chemicals. (Ex. 1) The ADC’s methods for assessing consciousness are

the same now (or even more in-depth) as they were in 2008 when Nooner was



                                          44
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 45 of 77



decided. (Ex. 29 ¶ 42; Ex. 31 at 105-06) Just like the 2008 protocol at issue in

Nooner, the 2015 protocol requires ADC to inject a second dose of the anesthetic

drug in the event the prisoner remains conscious after the first dose. (Ex. 1)

Finally, the protocol continues to require the Deputy Director or designee to

continuously monitor the IV infusion sites throughout the execution and to stop the

execution if she or he suspects a problem. (Ex. 1) Under Nooner, the 2015 protocol

contains sufficient safeguards to prevent ADC from administering the vecuronium

and potassium chloride to a prisoner who is not fully unconscious and thus satisfies

the Eighth Amendment. See Nooner, 594 F.3d at 602.

      The Prisoners cannot avoid the preclusive effect of the prior decisions on the

midazolam claim and the sufficiency of ADC’s procedures by pointing to the events

of the 2017 executions, the testimony of their new slate of experts, or newly-

identified alternative execution methods. As the Eighth Circuit Court of Appeals

explained in Lundquist v. Rice Memorial Hospital, collateral estoppel bars

relitigation of ultimate issues of fact—such as whether using midazolam in lethal-

injection executions is sure or very likely to cause needless suffering or whether

ADC’s protocol sufficiently protects prisoners from the risk of remaining conscious

during the injection of the lethal drugs—when those issues were determined by

final judgments in prior proceedings. 121 Fed. Appx. 664, 668 (8th Cir. 2005).

“Collateral estoppel relates to the sub-elements and facts one must prove up in

order to sustain an overarching cause of action.” Id. On remand after an appeal or

in a second case, a party has the “opportunity to produce truly ‘new’ evidence” on an



                                          45
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 46 of 77



issue, but a party does “not receive a second chance at producing evidence” on the

ultimate issue of fact that should have been produced in the first case, “as collateral

estoppel bars that result[.]” Id. at 668-69. Here, the Prisoners failed to produce

evidence in the state court to sustain their midazolam claim, and they failed to

produce evidence in the federal court to show that ADC’s procedures failed to

sufficiently protect them from the risk of being conscious during the injection of the

second two drugs. Because collateral estoppel bars relitigation of those issues, the

Court should enter summary judgment in favor of the State on Claim I.


      C.     As a matter of law, the midazolam protocol satisfies the Eighth
             Amendment.

      As discussed above, in Claim I the Prisoners allege that the use of midazolam

as the first drug in a three-drug protocol violates the constitutional ban on cruel and

unusual punishment. On the undisputed facts, the Prisoners have no cognizable

Eighth Amendment claim. As a result, the Court should enter judgment as a

matter of law in favor of the Defendants on Claim I.


             1.     The Prisoners’ midazolam claim is too speculative to
                    support an Eighth-Amendment violation.

      The Prisoners’ Eighth Amendment claim rests on their speculative contention

that, despite the administration of a massive dose of midazolam (which is a toxic

dose per the medical examiner (Ex. 25)), a five-minute pause for the drug to take

effect, and then a comprehensive consciousness check, that the Prisoners might

somehow still remain conscious and aware of the lethal-injection procedure and be



                                          46
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 47 of 77



able to experience severe pain upon the administration of the second and third

drugs, which would then result in unconstitutional suffering. However, merely

suggesting a slightly or marginally safer alternative to a State’s lethal-injection

protocol does not create an actionable Eighth-Amendment claim. Baze, 553 U.S. at

50. Permitting Eighth-Amendment violations on this ground would transform

courts into “boards of inquiry charged with determining ‘best practices’ for

executions, with each ruling supplanted by another round of litigation touting a

new and improved methodology.” Baze, 553 U.S. at 51. This “best practices”

approach is not grounded in any precedent. See id. Further, it would necessarily

“embroil courts in ongoing scientific controversies beyond their expertise, and would

substantially intrude on the role of state legislatures in implementing their

execution procedures—a role that by all accounts the States have fulfilled with an

earnest desire to provide for a progressively more humane manner of death.” Baze,

553 U.S. at 51.

      Since Baze, the Eighth Circuit has repeatedly held that “[t]he mere fact ‘an

execution method may result in pain, either by accident or as an inescapable

consequence of death,’ does not amount to an Eighth Amendment violation.”

Nooner, 594 F.3d at 599 (citing Clemons v. Crawford, 585 F.3d 1119, 1125 (8th Cir.

2009)); Zink v. Lombardi, 783 F.3d 1089, 1100 (8th Cir. 2015) (speculation is

insufficient to state an Eighth Amendment claim; even accepting as true the

hypotheticals presented in prisoners’ amended complaint, it would amount to no

more than an isolated mishap, which does not give rise to an Eighth Amendment



                                          47
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 48 of 77



violation). Like the Baze court, the Eighth Circuit relies on the ADC’s written

protocol to determine whether an Eighth Amendment violation exists. Nooner, 594

F.3d at 601. Because the ADC’s written protocol is constitutional on its face, the

Prisoners’ allegations of risks of accidents or isolated mishaps are not relevant to

the court’s constitutional analysis. Nooner, 594 F.3d at 601-02 (relying on and

quoting Baze).

      Even where prisoners point to numerous opportunities for error under a

prison’s lethal-injection protocol, courts hold that these risks do not establish an

Eighth-Amendment violation. See Baze, 553 U.S. at 53. In Baze, the Supreme

Court rejected the prisoners’ claims that the (1) potential for inadequate dosing of

the lethal drug; (2) risk of improper mixing; (3) possibility of IV failure; and (4) lack

of adequate training and means for monitoring anesthetic depth established a

sufficiently substantial risk of harm. 553 U.S. at 53-54. The Court agreed that

compliance with the manufacturer’s instructions for reconstituting and mixing, the

protocol’s requirement that the IV Team have at least one year of professional

experience, that a backup line be established prior to the administration of the

drugs, and monitoring of the process by the warden and deputy warden negated the

prisoners’ allegations of substantial or imminent risk sufficient to establish an

Eighth Amendment violation. Baze, 553 U.S. at 54-56.

      Those same procedural safeguards are included in Arkansas’s protocol (Ex.

1), and so the Prisoners have no viable Eighth-Amendment claim based on the

current protocol. See Nooner, 594 F.3d at 602 (holding that ADC’s 2008 protocol,



                                           48
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 49 of 77



which is substantively similar to the 2015 protocol, contained numerous safeguards

that sufficiently protected the Prisoners from remaining conscious during the

injection of the paralytic and heart-stopping drugs); see also Taylor, 487 F.3d at

1083 (concluding that Missouri’s written protocol was constitutional on its face and

that requiring the state to engage a physician trained in administration of

anesthesia, purchase equipment to monitor anesthetic depth, maintain specific

court-ordered record-keeping practices, and hire a supervising physician was not

required under the Eighth Amendment).

       Indeed, not even allegations and evidence related to past allegedly “botched”

executions can establish that Arkansas’s lethal-injection protocol creates a

substantial risk of serious harm. In Nooner, the plaintiffs alleged that the ADC

“botched” four previous executions because the prisoners showed signs of

consciousness within three minutes of being injected with the first drug. 594 F.3d

at 601.14 Relying on Taylor, the Eighth Circuit restated the rule that the current

protocol as written is the focus of any constitutional inquiry. Nooner, 594 F.3d at

601-02. Focusing next on Baze, the court reiterated that an isolated mishap does

not give rise to an Eighth-Amendment violation. Id. at 602 (citing Baze, supra).

“[A]ny risk that [Arkansas’s lethal-injection] procedure will not work as designated

in the protocol is merely a risk of accident, which is insignificant in our

constitutional analysis,” the Eighth Circuit held. Id. at 603 (citing Taylor, 487 F.3d

at 1080). The Nooner court held that ADC’s 2008 protocol, which required ADC to

      14The Nooner plaintiffs are also plaintiffs here, including Terrick Terrell
Nooner, Don William Davis, and Jack Harold Jones, Jr.


                                           49
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 50 of 77



verify that the prisoner was unconscious by using “standard procedures for

assessing consciousness as required by medical paraprofessionals, such as checking

for movement, opened eyes, eyelash reflex, and response to verbal commands and

physical stimuli,” sufficiently protected the prisoners from the risk of remaining

conscious during the injection of the lethal drugs. See id. at 601-08 (holding that

the 2008 protocol sufficiently satisfied requirements for training and qualifications

members of the IV and execution team, provided adequate safeguards against the

unnecessary infliction of pain during IV establishment through the use of a local

anesthetic, provided for monitoring of the IV infusion sites, and required

consciousness determination and back-up doses of the anesthetic before lethal

chemicals were injected). The Eighth Circuit will not, absent supporting factual

allegations, infer that a State will disregard its own lethal-injection protocol. See

Clemons, 585 F.3d at 1128.

      The State has adduced evidence establishing that ADC’s current lethal-

injection procedure—like the 2008 procedure at issue in Nooner—contains adequate

safeguards to minimize any risk of consciousness during the injection of the lethal

drugs. Director Wendy Kelley’s affidavit establishes that ADC still employs the

same “necessary and medically-appropriate methods” for assessing consciousness as

the 2008 policy. (Ex. 29 ¶ 42) ADC’s protocol ensures that the condemned inmate

is unconscious through the application of medically-appropriate graded stimuli that

will demonstrate, if there is no response, the presence of unconsciousness before the

administration of the second and third drugs. Id. The consciousness check starts



                                          50
        Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 51 of 77



out with simple movements such as stroking an eyelash, saying the person’s name,

and/or gentle shaking. Id. If there is no response, ADC then escalates the degree of

stimulus to the application of very noxious stimuli including rubbing the inmate’s

eyeballs, a very hard pinch or squeeze of the trapezius muscle, and a strong sternal

rub. Id.; see also Designee Dep., Ex. 31, at 106.15

        Moreover, while the Prisoners complain that midazolam is not the anesthetic

of choice in clinical settings, the Constitution does not mandate the “use of

execution procedures that may be medically optimal in clinical contexts.” Taylor,

487 F.3d at 1084. “For exceedingly practical reasons, no State can carry out an

execution in the same manner that a hospital monitors an operation.” Id.

Constitutional standards do not require physicians to become executioners, and

prisoners have no right to execution by physician. See id. Accordingly, the State has

broad discretion to determine the procedures for conducting an execution. Id. at

1084.

        The State successfully carried out four midazolam executions in April 2017.

(Exs. 12-24) As required by ADC’s protocol, an experienced medical practitioner

performed consciousness checks on all four inmates five minutes after the

midazolam injections. Designee Dep., Ex. 31, at 105-06. The midazolam worked as

intended, rendering all four of the condemned inmates unconscious and insensate to

painful stimuli. See id. at 47, 50, 53, 74, 76, 78-79, 81-82, 89-92, 95, 98-99, 101-03;

         Exhibit 31 is a redacted excerpt of deposition of the Deputy Director’s
        15

designee who performed the consciousness checks during the April 2017 executions
under ADC’s execution policy. For convenience, the pages referred to in this brief
refer to the page numbering in the top right corner of the deposition transcript.


                                           51
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 52 of 77



see also Execution Witness Affidavits, Exs. 12-23. The Prisoners’ contention that—

despite the procedural safeguards in the protocol and ADC’s successful use of the

protocol in the past—they are still sure or very likely to suffer extreme pain is rank

speculation that as a matter of law is insufficient to support their claim. The Court

should, therefore, enter summary judgment in favor of Defendants on Claim I.


             2.     The Prisoners’ have not and cannot show that the
                    midazolam protocol is sure or very likely to cause needless
                    suffering.

      The Court should also enter judgment as a matter of law in favor of the

Defendants on the midazolam claim because Plaintiffs have failed to adduce

sufficient evidence to establish a plausible Eighth-Amendment claim as required to

overcome the State’s Eleventh Amendment immunity. “While methods of execution

have changed over the years,” the United States Supreme Court “has never

invalidated a State’s chosen procedure for carrying out a sentence of death as the

infliction of cruel and unusual punishment.” Glossip, 135 S. Ct. at 2732. As the

Eighth Circuit recently confirmed, Prisoners cannot successfully challenge a method

of execution unless they establish that the method presents a risk that is “sure or

very likely to cause serious illness and needless suffering” and that gives rise to

“sufficiently imminent dangers.” McGehee v. Hutchinson, 854 F.3d at 492 (quoting

Glossip and Baze) (second emphasis added); see also Williams v. Kelley, 854 F.3d

998 (8th Cir. 2017) and Jones v. Kelley, 854 F.3d 1009 (8th Cir. 2017).

      To establish a method-of-execution claim under the Eighth Amendment, the

Prisoners must first adduce evidence demonstrating that the execution protocol


                                          52
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 53 of 77



entails a “substantial risk of serious harm” or an “objectively intolerable risk of

harm” that prevents prison officials from pleading that they were “subjectively

blameless for purposes of the Eighth Amendment.” McGehee, 584 F.3d at 495

(quoting Glossip, 135 S. Ct. at 2737). This they have not and cannot do. The Food

and Drug Administration has approved the use of midazolam for the induction of

anesthesia without the use of any other drugs. (Ex. 2) The State has submitted

expert opinions of a board-certified anesthesiologist, a doctor of pharmacy and

pharmacologist, and the Chief Medical Examiner at the Arkansas State Crime Lab

opining that a 500 mg dose of midazolam will render an inmate unconscious and

insensate to any pain that might otherwise be experienced upon the administration

of the second two drugs under Arkansas’s lethal-injection protocol. (Ex. 3-10)

Indeed, the inmates who were executed in 2017 had postmortem midazolam

concentrations still well within the toxic range for that drug alone. (Exs. 10, 25)

Moreover, even the Prisoners’ own expert witness authored a textbook identifying

“anesthesia” as the major clinical use of midazolam. (Ex. 11) That text also

confirms that intravenous administration of midazolam produces greater central

nervous system depression than does oral administration and that IV

administration can cause respiratory depression, which led the FDA to issue a

specific warning of respiratory depression for midazolam. Id.

      While the Prisoners now offer a new slate of supposed “experts” who disagree,

the science is, at best, just as “equivocal” as it was in 2017 when the Eighth Circuit

rejected this Court’s conclusions on the first Glossip prong. McGehee, 854 F.3d at



                                           53
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 54 of 77



493. In McGehee, the Eighth Circuit noted the lack of any scientific studies

concerning the impact of a 500mg dose of midazolam on humans and discussed this

Court’s conclusion that, if there is a “ceiling effect” for midazolam, under which

effectiveness levels off at a certain dosage, the level is unknown. Id. at 492. The

Eighth Circuit explained that “[this] court appeared to acknowledge that there was

no ‘well-established scientific consensus’ that the use of midazolam in conjunction

with the other two drugs was very likely to cause severe pain.” Id. The Eighth

Circuit recognized that if, as here, “there is no scientific consensus and a paucity of

reliable scientific evidence concerning the effect of a lethal-injection protocol on

humans, then the challenger might well be unable to meet [his] burden” under

Glossip. Id. at 493. And the Eighth Circuit held that “equivocal evidence” on the

effect of a 500 mg dose of midazolam on humans “falls short of demonstrating a

significant possibility that the prisoners will show that the Arkansas protocol is

‘sure or very likely’ to cause severe pain and needless suffering.” Id.

      Nothing has changed since that decision. There still is no established

scientific consensus that the use of midazolam in conjunction with vecuronium

bromide and potassium chloride is sure or very likely to cause severe pain. There is

still a paucity of reliable scientific evidence concerning the effect of ADC’s lethal-

injection protocol on humans. Four inmates were successfully executed in Arkansas

in 2017 using the midazolam protocol, and there is no evidence demonstrating that

they consciously experienced severe pain and suffering during the procedure.

Accordingly, the Prisoners have not—and cannot—show that the protocol is “sure or



                                           54
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 55 of 77



very likely” to cause severe pain and needless suffering under the Eighth Circuit’s

controlling decision in McGehee. The Court should enter summary judgment in

favor of the State on Claim I.


             3.     The Prisoners have not and cannot show that ADC has
                    access to an alternative execution method that will
                    significantly reduce the risk of severe pain.

      The Court should also enter summary judgment in favor of the State on

Claim I because the Prisoners have not—and cannot—show that the State has

access to a “known and available” alternative method of execution that will

“significantly reduce a substantial risk of severe pain.” McGehee, 854 F.3d at 493.

In proving that an alternative execution method is known and available, the

Prisoners must show that the State has “access to the alternative and be able to

carry out the alternative method relatively easily and reasonably quickly.” Id.

(adopting availability test in Arthur v. Comm’r, Ala. Dep’t of Corr., 840 F.3d 1268,

1300 (11th Cir. 2016), cert. denied, 137 S. Ct. 725 (2017)). “Unless an alternative is

feasible and readily implemented in the sense described, the State has a legitimate

penological justification for adhering to its current method of execution in order to

carry out lawful sentences.” Id. (citing Baze, 553 U.S. at 52). “When availability (or

effectiveness) of an alternative is more speculative, a State’s refusal to discontinue

executions under the current method is not blameworthy in a constitutional sense.”

Id. (citing Baze, 553 U.S. at 67 (Alito, J., concurring)). Accordingly, the Prisoners’

burden is not met “by showing a slightly or marginally safer alternative.” Glossip,




                                           55
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 56 of 77



135 S. Ct. at 2737; see also Baze, 553 U.S. at 41 (discussing “untried and untested

alternatives”).

      In McGehee, the Eighth Circuit rejected all of the alternative execution

methods that the Prisoners included in their original complaint as too speculative to

satisfy their burden under the Eighth Amendment. In their Amended Complaint,

the Prisoners continue to assert that the use of manufactured or compounded

pentobarbital is a feasible, readily available alternative execution method. Am.

Compl. ¶¶ 36-37. But the Eighth Circuit held that “[t]he possibility that Arkansas

could acquire pentobarbital for use in executions is too speculative to justify stays of

execution. Arkansas made at least three unsuccessful inquiries about obtaining

barbiturates in 2015, and the difficulty of obtaining drugs for use in lethal injection

is well documented.” McGehee, 854 F.3d at 493. In response to discovery, the

Prisoners were unable to identify even one potential supplier of pentobarbital.

(Exs. 26-27) Indeed, the information adduced by the Prisoners in discovery

demonstrates that suppliers of lethal injection chemicals in other states absolutely

will not—under any circumstances—sell lethal drugs to Arkansas to carry out

executions. (Ex. 28) Because the Prisoners have not and cannot carry their burden

of proving that pentobarbital is available to ADC for use in executions, as a matter

of law, it is not an available alternative.

      The Prisoners suggest Arkansas could use a firing squad to carry out

executions. Am. Compl. ¶ 35. In reviewing the Prisoners’ similar suggestion in

April 2017, the Eighth Circuit rejected this purported alternative on the grounds



                                              56
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 57 of 77



that, “The firing squad has been used by only one State since the 1920s. It requires

trained marksmen who are willing to participate and is allegedly painless only if

volleys are targeted precisely. The record comes short of establishing a significant

possibility that use of a firing squad is readily implemented and would significantly

reduce a substantial risk of severe pain.” McGehee, 854 F.3d at 494 (emphasis in

original). And since that decision, the Prisoners have not developed any additional

evidence to the contrary. Indeed, there is no evidence that ADC has appropriate

facilities at which to carry out a firing-squad execution or that ADC has access to

trained marksmen willing to participate in a firing-squad execution. No one could

plausibly dispute that a missed shot could result in an extremely painful death. To

the contrary, as before, there is not any evidence that a firing squad will

significantly reduce a substantial risk of severe pain or that ADC could implement

execution by firing squad “relatively easily and reasonably quickly.” McGehee, 854

F.3d at 493. Thus, as a matter of law, the firing squad is not a readily available

alternative.

      The Prisoners next suggest anesthetic gas as alternative method of execution.

Am. Compl. ¶ 38. As the Eighth Circuit explained in April 2017, sevoflurane gas

has “never been used to carry out an execution.” McGehee, 854 F.3d at 493. And

just as before, “[w]ith no track record of successful use, [sevoflurane is] not likely to

emerge as more than a ‘slightly or marginally safer alternative.’” Id. (citing Glossip,

135 S. Ct. at 2737 and Baze, 553 U.S. at 41); see also Ex. 5 ¶ 37 (explaining that

sevoflurane requires special training and equipment and poses a risk of accidental



                                           57
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 58 of 77



inhalation to members of the execution team). Hence, as before, this suggestion

fails as a matter of law.

      Attempting to bolster their case, the Prisoners’ Amended Complaint does

purport to offer some new alternative execution methods. These include: (1) the

substitution of a drug called etomidate for midazolam; (2) a two-drug protocol using

diazepam and fentanyl; and (3) an oral dose of secobarbital, a drug they allege is the

primary method for physician-assisted suicide in jurisdictions that allow that

practice. Am. Compl. ¶¶ 39-41. But there is no evidence that Arkansas can acquire

etomidate, diazepam, or fentanyl “relatively easily and reasonably quickly.”

McGehee, 854 F.3d at 493; see Exs. 26-27 (admitting that the Prisoners are unaware

of the identity of any supplier of etimodate, diazepam, or fentanyl willing to sell it to

Arkansas for use in executions). And although the Prisoners claim that one out-of-

state pharmacy would be willing to sell secobarbital to Arkansas for use in

executions, even if that is in fact true, that method is untried and untested as a

method of execution, requires administration by nasogastric feeding tube which can

be painful and carries risk of accidental injury during placement, is not always

successful in causing death, and can take hours or even up to five days to work.

(Ex. 6 ¶ 2; Ex. 38 at 33-37, 42-44, 54-57) Indeed, when administered to a healthy

individual, secobarbital could take even longer to work. (Ex. 38 at 48-49)

Therefore, at best, secobarbital is “not likely to emerge as more than a ‘slightly or

marginally safer alternative.’” McGehee, 854 F.3d at 493.




                                           58
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 59 of 77



      With the law of the case now established regarding both the merits of the

Prisoners’ claim that midazolam will not work as intended and the availability of

the Prisoners’ proposed alternative methods of execution, the Prisoners’ midazolam

claim fails as a matter of law. The Court should grant summary judgment on Claim

I to the Defendants and dismiss that claim with prejudice.


      D.     The Prisoners’ equal-protection claim (Claim II) fails as a
             matter of law.

      In Claim II of the Amended Complaint, the Prisoners assert an as-applied

equal-protection challenge with regard to ADC’s consciousness-check procedures.

They maintain that, “[a]s shown by the April executions, the ADC does not apply

the consciousness check consistently from execution to execution” and that “[t]he

executioners either did not carry out an appropriate consciousness check or

proceeded with the execution even after the condemned exhibited movements

indicating consciousness.” Am. Compl. ¶ 45. The Prisoners maintain that

Defendants’ alleged failure to consistently apply a consciousness check to each of

the condemned inmates violates their right to equal protection. Id. ¶ 47. To

support their claim, the Prisoners rely on lay witnesses to the executions of

Kenneth Williams, Marcel Williams, and Jack Jones who did not understand or

appreciate what was going on in the execution chamber (the Prisoners apparently

concede that ADC conducted an appropriate consciousness check with regard to

Ledell Lee). Id. ¶¶ 14-16. Yet as discussed below, ADC properly performed

consciousness checks on Kenneth Williams, Marcel Williams, and Jack Jones and

confirmed that they were unconscious and insensate to pain prior to administering

                                         59
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 60 of 77



the lethal drugs. As a result, the Prisoners’ equal protection claim fails as a matter

of law, and summary judgment should be entered in favor of Defendants on Claim

II.

      The Equal Protection Clause of the Fourteenth Amendment requires that the

government treat similarly situated people alike. Klinger v. Dep't of Corr., 31 F.3d

727, 731 (8th Cir. 1994) (citing City of Clerburne v. Clerburne Living Ctr., Inc., 473

U.S. 432, 439 (1985)). In death-penalty cases, an inmate must show that the State

will treat him differently than other similarly-situated persons. DeYoung v. Owens,

646 F.3d 1319, 1327 (11th Cir. 2011). Deviation from a “core provision” of the

State’s execution procedure may violate a prisoner’s equal protection rights. See

Zink v. Lombardi, No. 12-04209-CV-C-BP, 2014 WL 11309998, at *10 (W.D. Mo.

May 2, 2014) (citing In re Ohio Execution Protocol Litig., 840 F. Supp. 2d 1044,

1054-55 (S.D. Ohio 2012)). “Core provisions are those pertaining to properly

administering and carrying out the executions of inmates[.]” Id. But the Equal

Protection Clause does not require a state to have a comprehensively detailed

written protocol that would “ensure that every execution is performed in a precisely

identical manner.” DeYoung, 646 F.3d at 1328. “Additionally, a viable Equal

Protection claim requires ‘an actual pattern of treating prisoners differently in ways

that did affect the risk of pain to which they would be subjected, and therefore the

risk of being subjected to cruel and unusual punishment.’” Zink, 2014 WL

11309998, at *10 (quoting Towery v. Brewer, 672 F.3d 650, 660 (9th Cir. 2012)).




                                          60
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 61 of 77



      There is no evidence here that ADC has a pattern and practice of deviating

from any “core provision” of its execution protocol as required to sustain an equal

protection claim. ADC’s protocol requires the Deputy Director or a designee to

“confirm the condemned inmate is unconscious by using all necessary and

medically-appropriate methods.” (Ex. 1 at 5) Director Kelley in her affidavit

explains that the “necessary and medically-appropriate methods” for assessing

consciousness involve the application of graded stimuli that will demonstrate, if

there is no response, the presence of unconsciousness. (Ex. 29 ¶ 42)

      The Deputy Director’s designee who was present for all four executions in

April 2017 and performed the consciousness checks testified that s/he had sufficient

training and experience as a medical practitioner to perform the consciousness

checks. (Ex. 31 at 28-32) The purpose of the consciousness check is to determine if

the inmate reacts to any kind of stimuli and can feel pain. Id. at 46. The designee

was checking to ensure that the inmates were completely unconscious and could not

feel pain. Id. at 47. As required by the protocol, the designee waited five minutes

after the midazolam injection to perform the consciousness checks in all four

executions in April 2017. Id. at 53, 69, 106. The designee used the same

undisputedly medically-appropriate measures to assess consciousness for all four of

the condemned inmates. Id. at 106-07. The designee spoke to the inmate to confirm

a lack response to verbal stimuli; checked the inmate’s pulse by feeling the carotid

artery and looking at the pulse oximeter; and listened for breath sounds and felt the

side of the inmate’s throat to assess breathing. The designee then escalated the



                                         61
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 62 of 77



stimuli to assess the lack of response to physical stimuli, which included brushing

the inmate’s eyelashes to confirm the absence of a reflex movement; opening the

inmate’s eyes, touching the corneas (eyeballs), very tightly pinching the left earlobe

with the fingernails, pinching the trapezius muscle on the shoulder, and finally

performing a hard sternal rub. Id. at 50, 74, 90. According to the undisputed

medical testimony, both a trapezius pinch and sternal rub are “extremely painful”

and would have evoked a reaction out of anyone that was conscious. Id. at 50, 90.

And these are the same consciousness-check techniques that the Eighth Circuit

held in Nooner sufficiently protected prisoners from remaining conscious during the

administration of the second and third drugs in Arkansas’s lethal-injection protocol.

594 F.3d at 601-02.

      The designee confirmed that s/he performed all of the above components of

the consciousness check on all four of the inmates who were executed in April 2017

and that each inmate was unconscious and did not respond to any of the stimuli.

(Ex. 31 at 53, 55, 89, 91, 99, 101-02, 106-07) Only after confirming the absence of

consciousness did the designee indicate to the executioner that it was appropriate to

proceed with the injection of the second and third drugs. Id. at 91-92, 103. All of

the executions complied with the written protocol. Id. at 104; see also Exs. 12-14.

      The evidence regarding ADC’s compliance with its written consciousness-

check protocol is undisputed and warrants judgment as a matter of law in favor of

Defendants on the Prisoners’ equal protection claim.




                                          62
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 63 of 77



      E.     Claims III and IV fail as a matter of law.

      In Claims III and IV of the Amended Complaint, the Prisoners argue that

ADC’s execution policies that prevent their attorneys from viewing “the entire

execution” violate their First Amendment right of access to the courts and their

alleged right to counsel under 18 U.S.C. § 3599. Specifically, the Prisoners

complain that, under the 2015 policy (Ex. 1), their attorneys are prevented from

seeing any part of the execution until the condemned is strapped to the gurney and

intravenous access is established. The Prisoners also complain that, under the 2015

policy, Kelley shuts off the chamber audio during the execution, which purportedly

prevents them from ensuring that the execution is being carried out in a way that

satisfies the Eighth Amendment. Am. Compl. (Dkt. No. 117) ¶¶ 49-50, 57. The

Prisoners further allege that ADC’s policies prevent their attorneys from

determining the precise time that each drug is injected, which purportedly prevents

them from verifying that the executioners have not materially deviated from their

protocol. Id. ¶¶ 51, 57. Finally, the Prisoners complain that ADC’s execution policy

prevents more than one attorney for the condemned inmate from witnessing an

execution, which they claim prevents the witnessing attorney from contacting co-

counsel or a judge during the execution. Id. ¶¶ 52, 58. As discussed below, these

claims fail as a matter of law for several independently-dispositive reasons, and the

Court should enter summary judgment in favor of Defendants on Claims III and IV.




                                         63
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 64 of 77




             1.     Claims III and IV are time-barred.

      The challenged execution policies have been in place for over a decade and

are, therefore, time-barred. Section 1983 claims are tort actions and are governed

by the statute of limitations applicable to personal injury actions in the state where

the Section 1983 action is brought. Ketchum v. City of West Memphis, 974 F.2d 81,

82 (8th Cir. 1992); Miller v. Norris, 247 F.3d 736 (8th Cir. 2001). Arkansas has a

three-year statute of limitations for personal injury actions. Ark. Code Ann. § 16-56-

105(3); Ketchum, 974 F.2d at 82. Thus, 42 U.S.C. § 1983 actions filed in Arkansas

are limited to a three-year limitations period. Similarly, challenges to a state’s

method of execution are subject to the limitations period applicable to constitutional

challenges brought pursuant to 42 U.S.C. § 1983. McNair v. Allen, 515 F.3d 1168,

1174 (11th Cir. 2008). The limitations period begins to run on the date the state

review is complete or the date on which the prisoner becomes subject to a new or

substantially changed execution protocol, whichever occurs later. Wellons v.

Comm’r, Ga Dept. of Corr., 754 F.3d 1260, 1263-65 (11th Cir. 2014); McNair v.

Allen, 515 F.3d 1168, 1174 (11th Cir. 2008).

      “Of course, a claim that accrues by virtue of a substantial change in a state's

execution protocol is limited to the particular part of the protocol that changed.”

Gissendaner v. Commr., Georgia Dept. of Corrections, 779 F.3d 1275, 1280–81 (11th

Cir. 2015), cert. denied sub nom. Gissendaner v. Bryson, 135 S. Ct. 1580 (2015). “In

other words, a substantial change to one aspect of a state’s execution protocol does

not allow a prisoner whose complaint would otherwise be time-barred to make a


                                          64
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 65 of 77



‘wholesale challenge’ to the State's protocol.” Gissendaner, 779 F.3d at 1281. Citing

decisions from the Eleventh, Fifth, and Sixth Circuits, the Eighth Circuit has

explained that claims are time barred where they could have been asserted against

any past lethal-injection protocol, not just a recently-modified one. Bucklew v.

Lombardi, 783 F.3d 1120, 1128-29 (8th Cir. 2015) (citing Wellons v. Comm'r, Ga.

Dep't of Corr., 754 F.3d 1260, 1263–64 (11th Cir.2014); Walker v. Epps, 550 F.3d

407 (5th Cir.2008), cert. denied, 558 U.S. 829 (2009); Cooey v. Strickland, 479 F.3d

412, 416–24 (6th Cir.2007), cert. denied, 553 U.S. 1014, 1006 (2008)).

      The Eighth Circuit’s decision in Bucklew controls here. The undisputed

evidence shows that the particular components of ADC’s execution policy that the

Prisoners challenge in Claims III and IV have been in place since at least 2008. See

Affidavit of Wendy Kelley, attached to the Mot. Summ. J. as Ex. 29, ¶ 47; ADC’s

Administrative Directive 08-28, attached to the Mot. Summ. J. as Ex. 35, at 2, 11;

ADC’s Administrative Directive 15-28, attached to the Mot. Summ. J. as Exhibit 36,

at 2-3 (filed under seal). The 2008 policy is clear that only one legal counsel for the

inmate was allowed to witness the execution, and that rule was included again in

the 2015 policy at issue in this case. Ex. 29, ¶ 47; Ex. 35 at 2; Ex. 36 at 3.

Similarly, under the 2008 policy, intravenous access was established outside of the

presence of witnesses, and the curtains to the execution chamber were not opened

until after the condemned inmate was present in the execution chamber and

strapped to the gurney. Ex. 35 at 10-11. These policies are the same in the 2015

version. Ex. 36 at 11.



                                           65
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 66 of 77



      Likewise, under the 2008 policy, the microphone and audio feed in the

execution chamber were only turned on during the following parts of the execution:

(1) the condemned inmate’s last words or statements, (2) the warden’s

pronouncement that “the officials are ready to proceed with the execution,” (3) the

coroner’s pronouncement of death, and (4) the Director’s announcements to the

witnesses concerning the order of the court, the time the lethal injection was

administered, and the time of death. Ex. 35 at 11-12. The policy required the

recorder to turn off the microphone and audio feed for the remainder of the

execution procedure. Id. These policies are exactly the same in the 2015 directive.

Ex. 36 at 11-12. Under controlling precedent, the statute of limitations on the

Prisoners’ policy claims began to accrue in 2008 with the adoption of AD 08-28 (Ex.

35) and are now time-barred.

      Not only could the Prisoners have asserted their challenges to the ADC’s

viewing policies nearly a decade ago (see Ex. 35) —they actually did so in Nooner v.

Norris, 594 F.3d 592. The Prisoners have been aware of the provisions of the

protocol they now challenge since at least 2008, and they actually litigated some of

these issues in Nooner. See Nooner, 594 F.3d 592. Plaintiffs’ access to courts and

counsel claims could have been asserted against the 2008 “lethal injection protocol,

not just the modified protocol adopted in [2015].” Bucklew, 783 F.3d at 1129. They

are, therefore, time-barred as a matter of law and should be dismissed with

prejudice.




                                         66
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 67 of 77




             2.     The Prisoners’ protocol claims are barred by res judicata
                    and collateral estoppel.

      The Prisoners’ protocol claims are barred for a second reason, as well. They

now bring legal challenges to the ADC’s 2015 execution procedures that were or

could have been adjudicated on the merits in prior lawsuits involving the same

parties or their privies. See Nooner v. Norris, 594 F.3d 592; see also Hobbs v.

McGehee, 2015 Ark. 116, 458 S.W.3d 707 (rejecting federal and state constitutional

challenges to the ADC’s procedures regarding the selection, training, and

qualifications of members of the execution team and the method by which the drugs

would be injected). As a result, they are barred by res judicata and collateral

estoppel just like the midazolam claim discussed earlier in this brief.


             3.     The Prisoners’ protocol claims are too speculative to
                    support an Eighth Amendment violation.

      Third, as discussed above with regard to the midazolam claim, the Prisoners’

access to courts and counsel claims rest on their speculative contention that that

ADC might commit negligence in the future and fail to properly follow the protocol

as written, which might then result in a deprivation of their right of access to the

courts and counsel. As explained above, because the ADC’s written protocol is

constitutional on its face, the Prisoners’ allegations of risks of accidents or isolated

mishaps are not relevant to the court’s constitutional analysis. Nooner, 594 F.3d at

601-02 (relying on and quoting Baze).




                                           67
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 68 of 77




             4.     The policy claims are moot in the light of the Joint
                    Execution Viewing Policy.

      The Court should also enter judgment as a matter of law in favor of

Defendants on Claims III and IV because they are moot. Inasmuch as the parties

negotiated a Joint Proposed Execution Viewing Policy that they agreed “assures

plaintiffs’ right to counsel and access to the courts for the entire duration of all

executions,” Claims VI and VII are now moot. See Dkt. Nos. 62 & 63. The Joint

Execution Viewing Policy was not limited in time or scope to only the executions

that were scheduled to take place in April 2017. Dkt. No. 62. Indeed, the parties

mutually agreed that it would apply to “all executions.” Id. at 1. Therefore, the

Court should find that there is no longer a justiciable controversy with regard to

Claims III and IV and dismiss those counts with prejudice.


              5. The policy claims fail on the merits.

      The Prisoners’ right-to-access-the-courts claim (Claim III) fails as a matter of

law because the Prisoners’ constitutional right to access the courts does not turn on

whether the Prisoners are permitted to have counsel witness their executions, or

whether counsel is permitted access to a phone during executions, or any other

matter complained about in Claims III and IV. It is, of course, well-established that

prisoners have a constitutional right to access the courts. Bounds v. Smith, 430

U.S. 817, 821 (1977). To meet constitutional muster, a prisoner’s access to the

courts must be “adequate, effective, and meaningful.” Id. But Bounds “guarantees

no particular methodology but rather the conferral of a capability—the capability of


                                           68
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 69 of 77



bringing contemplated challenges to sentences or conditions of confinement before

the courts.” Lewis v. Casey, 518 U.S. 343, 356 (1996). Conceptually, this right does

not turn on any other event such as an execution—rather, it is simply a right to the

“capability” of bringing a claim regarding an inmate’s sentence or “conditions of

confinement” in court. The Prisoners here clearly have that capability through

their lawyers (who have plainly already contemplated and brought numerous

claims on behalf of their clients). ADC’s policies governing executions do not bar

access to courts for the Prisoners’ attorneys. Claim III fails at the outset for this

reason alone.

      Similarly, as a threshold matter, the Prisoners’ right to counsel claim (Claim

IV) is discrete and limited, not boundless in scope and number as the Prisoners

seem to believe. The Prisoners have counsel (indeed, many if not all of them have

multiple attorneys representing them). Although the right to counsel may include a

right to have some meaningful attorney-client contact leading up to an execution

and may include a right to have an attorney witness the execution, ADC’s policy

permits each Prisoner to have access to counsel on the day of the execution and

permits an attorney for each Prisoner to witness each execution (and additional

provisions were made to allow a second attorney for each Prisoner in the warden’s

office during each execution with access to inbound and outbound calls and faxes).

(Exs. 36-37) The Prisoners demand more—that they be permitted to have multiple

attorneys present to witness each execution, that the witnessing attorneys be

permitted near immediate phone access, and so on. But there is no constitutional



                                           69
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 70 of 77



imperative in the conceptual right to counsel that requires satisfaction of these

demands. Claims III and IV fail as a matter of law because the Prisoners have

failed to establish a violation of their rights to access the courts or to counsel.

      If the Court considers Claims III and IV any further, then the claims should

be analyzed under Turner v. Safley, 482 U.S. 78 (1987), which sets forth the

appropriate standard for review of prison policies. The Turner factors include: (1)

whether there exists a valid, rational connection between the prison regulation and

the legitimate governmental interest put forward to justify it; (2) whether there are

alternative means of exercising the right that remain open to prisoners; (3) the

impact accommodation of the asserted constitutional right will have on guards and

other prisoners, and on the allocation of prison resources generally; and (4) the

absence of ready alternatives is evidence of the reasonableness of a prison

regulation. Id. at 89-91. Analyzed under the Turner factors, and on the undisputed

facts, the Prisoners’ have not and cannot succeed on the merits of these claims.

      The Court does not need evidence to conceive the legitimate government

interests—which are actually codified by statute in Ark. Code Ann. § 16-90-502—

served by the ADC’s prohibition of phones and other devices with recording

technology, as well as the ADC’s limitations on the number of witnesses to an

execution, including attorneys representing the Prisoner to be executed. Arkansas

has made a valid policy choice to limit execution witnesses to one attorney per

inmate and to prohibit audio and video recordings of executions, and ADC’s lethal-

injection policy is consistent with (and actually required by) state law. The



                                            70
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 71 of 77



Prisoners have failed to advance any legitimate reason why the Court should

second-guess this State policy. See, e.g., Entertainment Network, Inc. v. Lappin, 134

F. Supp. 2d 1002, 1017-18 (S.D. Ind. 2001) (noting various legitimate interests

furthered by prison policy prohibiting recording or broadcasting of executions and

holding that “[w]hatever First Amendment protection exists for viewing executions,

it is not violated by the [prison’s] explicit regulation against recording or

broadcasting them to the public”).

      First, the ADC’s policy is validly and rationally connected to maintaining

security in the prison setting. Second, the policy promotes the government’s interest

in not sensationalizing executions or dehumanizing the condemned prisoners—an

interest likely shared by the Prisoners and their families. Third, the policy

preserves the solemnity of executions—another interest that is likely shared by the

Prisoners and their families. Fourth, the recording prohibition protects the privacy

and dignity of the condemned prisoner—an interest that is again likely shared by

the Prisoners and their families—and also protects the privacy and dignity of

victims and their families who are witnessing executions as well as the persons who

carry out the executions. Of course, limitations on the number of witnesses and

what portions of executions may be witnessed promote many of the same interests

as the prohibition on recording devices.

      The other Turner factors also militate in favor of the ADC. As explained

above, the Prisoners don’t have a cognizable right to exercise, so the second Turner

factor militates in the ADC’s favor. Requiring ADC to allow the Prisoners to bring



                                           71
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 72 of 77



two or more lawyers to witness executions would violate Ark. Code Ann. § 16-90-

502(e)(1)(E) and strain the ADC’s limited space in the witness room, and allowing

those lawyers to bring recording devices would not only violate the statutory

prohibition on recording devices in the witness room under Ark. Code Ann. § 16-90-

502(e)(5)(C), but also obliterate the State’s legitimate interests in not

sensationalizing executions, not dehumanizing condemned prisoners, preserving the

solemnity of executions, and protecting the privacy and dignity of the condemned

prisoners and their families, the victims and their families, and the persons who

carry out the executions. So the third Turner factor militates in the ADC’s favor.

Only the fourth Turner factor—available alternatives—is debatable, and ADC

submits that at most, the Court should allow the Prisoners’ counsel to have access

to a landline. But the evidence shows that the Prisoners’ counsel will have access to

a landline (and fax machine), so this claim is moot.

      In Grayson v. Warden, 2016 WL 7118393 (11th Cir. Dec. 7, 2016), the

Eleventh Circuit upheld Alabama’s policy prohibiting witnesses, including counsel

for the condemned prisoner, from having cell phone or landline access during

execution of a condemned prisoner. The Eleventh Circuit noted that the condemned

prisoner who claimed that the policy infringed his right to access the courts was

unlikely to succeed on the merits because he did not cite, and the court did not find,

“any precedent suggesting that Alabama’s policy prohibiting witnesses from having

cell phone or landline access infringes on the First, Eighth, or Fourteenth

Amendments.” Id. at *8. The court also found that “to state a valid right-of-access



                                           72
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 73 of 77



claim, [the prisoner] would have to establish an actual injury”—but the “request for

access to a cell phone or landline is based on the possibility that something might go

wrong during his execution, which does not qualify as an ‘actual injury.’” Id. The

Court should adopt the reasoning of the Eleventh Circuit and enter judgment as a

matter of law in favor of the State on Claim III.

      In Cooey v. Strickland, 2011 WL 320166 (S.D. Ohio Jan. 28, 2011), the

district court considered numerous challenges against Ohio’s execution policy and

resolved two claims relevant to this case. First, the court concluded that the policy

allowing a condemned prisoner to designate three witnesses for his own execution

but requiring him to use one of those designations if he wished to have his execution

witnessed by his attorney did not violate the condemned prisoner’s right to counsel.

Id. at *5-*7. The court held that “the fact that an inmate can have counsel present

to witness an execution only if the inmate designates counsel as one of the three

permissible witnesses” did not run afoul of the Constitution. Id. at *5. “A system

that requires an inmate to forego one layperson witness in order to have counsel

present in no way functions as an infringement on any right to counsel or

effectuates any preclusive effect of constitutional import.” Id. at *6. Notably, the

district court’s entire discussion of the condemned prisoner’s right to counsel in

Cooey v. Strickland consistently refers to counsel in the singular—there is no

suggestion that the condemned prisoner might possibly need or be entitled to have

multiple attorneys present to witness his execution as the Prisoners seek. The

Court should enter judgment as a matter of law in favor of the State on Claim IV.



                                          73
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 74 of 77



      The Cooey district court also addressed a challenge against the prison’s policy

prohibiting access to cell phones and landlines. 2011 WL 320166 at *12. The policy

“provide[d] an inmate’s counsel only with access to an office containing a telephone

located in a separate building from the execution building.” Id. The court noted

that the prison’s rationale for the prohibition was “purported security concerns” and

that “prophylactic policy judgments, and even remote security concerns can

nonetheless pass muster as constitutionally reasonably justifications necessitating

alternative reasonable accommodations.” Id. And although it was “less than clear

how security concerns might reach counsel’s use of an institution phone located in

the execution building itself,” the condemned inmate failed to direct the court “to

any controlling authority supporting the propositions that the Constitution compels

that counsel be permitted to bring a cell phone or personal computer into the

building in which the execution takes place or that counsel be afforded the use of a

telephone located in that specific building.” Id. The court found it unnecessary to

rule on the merits of the constitutional claim, however, because the record

supported the fact that “the unwritten custom and practices surrounding the

protocol” afforded counsel with access to a landline in the execution building. Id.

Again, ADC’s custom and practice as reflected in a letter from ADC’s Chief Legal

Counsel to the Prisoners’ attorneys confirms that ADC has made provisions to allow

a second legal counsel for an inmate to be present at the Cummins Unit with access

to inbound and outbound faxes and telephone calls. (Ex. 37). ADC also made

provisions for outbound phone lines for use of legal counsel at the holding cells and



                                          74
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 75 of 77



in the visitation center. Id. Because the ADC has already clarified its policies to

alleviate the Prisoners’ concerns in Counts III and IV, the Court should enter

judgment as a matter of law in favor of the Defendants on these claims.

      ADC Director Kelley’s affidavit confirms the fact that the ADC has already

clarified its execution-day policy to resolve the Prisoners’ concerns about counsel

and phone access—and her affidavit goes even farther than the letter from ADC’s

Chief Counsel. (Ex. 29) “ADC has informed the Prisoners’ counsel that, on the

date of execution, one legal counsel for the inmate will be allowed to visit the

inmate at the holding cell” and “[t]he time of visitation is not limited except for

specified inmate activities such as showering or eating.” (Ex. 29 ¶ 45). The

Prisoner’s counsel may remain with the Prisoner at the holding cell until the

Prisoner is escorted to the execution chamber, at which time, counsel may choose to

be escorted to the witness room, the warden’s office, or the visitation center through

completion of the execution. Id. ¶ 46. Director Kelley confirms that, at the request

of the inmate, an additional legal counsel will be allowed to enter the unit and

remain in the warden’s office during the execution. Id. ¶ 48. Although state law

prohibits anyone from making an audio or video recording of an execution, and the

ADC has never allowed anyone to bring cell phones or other devices with recording

capabilities to witness executions (id. ¶¶ 49-50), the ADC will make available two

outbound phone lines for the use of counsel who visits the Prisoner in the holding

cell, and inbound and outbound phone lines and an inbound and outbound fax line

for the use of the additional counsel who chooses to be in the warden’s office for the



                                           75
       Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 76 of 77



execution. Id. ¶ 51. In addition, the legal counsel who chooses to be in the warden’s

office for the execution will be permitted to bring a laptop computer to the warden’s

office. Id. ¶ 52.

       As shown, if anything, ADC has gone far beyond what is constitutionally

required in terms of preserving the Prisoners’ right of access to courts and counsel.

The Court should therefore enter judgment as a matter of law in Defendants’ favor

on Counts III and IV.


                                   CONCLUSION

       As shown, there are no genuine issues of material fact, and Defendants are

entitled to judgment as a matter of law. The Court should grant the State’s motion

for summary judgment and dismiss this case with prejudice.

                                        Respectfully submitted,

                                        LESLIE RUTLEDGE
                                        Attorney General

                                        NICHOLAS J. BRONNI
                                        Solicitor General

                                        By:/s/ Jennifer L. Merritt
                                          JENNIFER L. MERRITT (2002148)
                                          Senior Assistant Attorney General
                                          323 Center Street, Suite 200
                                          Little Rock, Arkansas 72201
                                          Tel.: (501) 628-1319
                                          Fax: (501) 682-2591
                                          Email: Jennifer.Merritt@ArkansasAG.gov

                                        Attorneys for Defendants




                                          76
      Case 4:17-cv-00179-KGB Document 146 Filed 03/20/19 Page 77 of 77



                           CERTIFICATE OF SERVICE

      I, Jennifer L. Merritt, do hereby certify that on this 20th day of March, 2019,

I electronically filed the foregoing with the Clerk of Court using the CM/ECF filing

system, which shall send notification of the filing to any participants.


                                                     /s/ Jennifer L. Merritt
                                                     Jennifer L. Merritt




                                          77
